


























PURCHASE AND SALE AGREEMENT
















Community Names

Carsons, Chambersburg, Pennsylvania
Chambersburg I and II, Chambersburg, Pennsylvania
Green Acres, Chambersburg, Pennsylvania
Collingwood, Horseheads, New York
Chelsea, Sayre, Pennsylvania
Crestview, Sayre, Pennsylvania
Monroe Valley, Jonestown, Pennsylvania
Frieden Manner, Schuylkill Haven, Pennsylvania
Valley View – Ephrata, Ephrata, Pennsylvania
Valley View – Ephrata II, Ephrata, Pennsylvania
Mountain Top, Narvon, Pennsylvania




Date:  March 21, 2012











--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




TABLE OF CONTENTS

ARTICLE 1  SALE OF PROPERTY

1

ARTICLE 2  PURCHASE

1

2.1  Deposit Money

1

2.2  Cash at Closing

1

ARTICLE 3  TITLE MATTERS

2

3.1  Title Defects.

2

3.2  Title Insurance

3

ARTICLE 4  BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

3

4.1  Termination of Agreement During Due Diligence Period

3

4.2  Property Sold “As Is”.

3

4.3  Buyer’s Reports

4

4.4  Survival

4

ARTICLE 5  ADJUSTMENTS AND PRORATIONS

4

5.1  Lease Rentals and Other Revenues.

4

5.2  Real Estate Taxes and Other Fees and Assessments

5

5.3  Other Property Operating Expenses

5

5.4  Tenant Deposits, Fees and Charges

5

5.5  Closing Costs

5

5.6  Lease Expenses

6

5.7  Apportionment Credit

6

5.8  Recourse Notes

6

5.9  Sold Homes and Additional Homes

7

ARTICLE 6  CLOSING

7

6.1  Closing Date

7

6.2  Title Transfer and Payment of Purchase Price

8

6.3  Seller’s Closing Deliveries

8

6.4  Buyer’s Closing Deliveries

9

ARTICLE 7  CONDITIONS TO CLOSING

10

7.1  Conditions to Seller’s Obligations

10

7.2  Conditions to Buyer’s Obligations

10

7.3  Waiver of Failure of Conditions Precedent

11





-i-

 

 










--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




7.4  Approvals not a Condition to Buyer’s Performance

11

ARTICLE 8  REPRESENTATIONS AND WARRANTIES

11

8.1  Buyer’s Representations

11

8.2  Seller’s Representations

12

8.3  General Provisions.

13

ARTICLE 9  COVENANTS

15

9.1  Buyer’s Covenants

15

9.2  Seller’s Covenants

15

9.3  Mutual Covenants.

16

9.4  Survival

17

ARTICLE 10  DEFAULT

18

10.1  Buyer’s Default

18

10.2  Seller’s Default

18

10.3  Post-Closing Defaults

18

ARTICLE 11  CONDEMNATION/CASUALTY

18

11.1  Condemnation.

18

11.2  Destruction or Damage

19

11.3  Insurance

20

11.4  Effect of Termination

20

11.5  Waiver

20

ARTICLE 12  ESCROW

20

12.1  Investment of Escrow Deposits

20

12.2  Delivery of Escrow Deposits.

20

12.3  Escrow Agent as Stakeholder

20

12.4  Income Taxes on Escrow Deposits

21

12.5  Escrow Agent Acknowledgment

21

12.6  Interest on Deposit

21

ARTICLE 13  MISCELLANEOUS

21

13.1  Assignment

21

13.2  Designation Agreement

21

13.3  Survival/Merger

22





-ii-

 

 










--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




13.4  Integration; Waiver

22

13.5  Governing Law

22

13.6  Captions Not Binding; Exhibits

22

13.7  Binding Effect

22

13.8  Severability

22

13.9  Notices

22

13.10  Counterparts

23

13.11  No Recordation

23

13.12  Additional Agreements; Further Assurances

24

13.13  Construction

24

13.14  Business Day

24

13.15  Maximum Aggregate Liability

24

13.16  JURISDICTION

24

13.17  WAIVER OF JURY TRIAL

24

13.18  Facsimile Signatures

25

13.19  Attorneys’ Fees

25

13.20  Time

25

13.21  Waiver of Tender

25











-iii-

 

 










--------------------------------------------------------------------------------













EXHIBITS

Schedule 1

Index of Defined Terms

Schedule 2

Defined Terms

Schedule 3

Community Name, Seller and FEIN No.

Exhibit A

Legal Description

Exhibit B

Intentionally Omitted

Exhibit C

Form of Deed

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Assignment of Leases

Exhibit F

Form of Assignment of Intangible Property

Exhibit G

Form of Notice to Tenants

Exhibit H

Form of FIRPTA Affidavit

Exhibit I

Survey

Exhibit J

Intentionally Omitted

Exhibit K

Confidentiality Agreement

Exhibit L

Access Agreement

Exhibit M

Intentionally Omitted

Exhibit N

Form of Notice to Vendors

Exhibit O

Other Section 6.2 Prorations

Exhibit P

Homes

Exhibit Q

Notes

Exhibit R

Recourse Notes

Exhibit S

Additional Homes

Exhibit T

Form of Indemnity

Exhibit U

Form of Assignment of Supplemental Agreements

Exhibit V

Title Policies

Exhibit W

Intentionally Omitted

Exhibit X

Form of Repurchase Obligation Agreement





- i -







--------------------------------------------------------------------------------










PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be effective as of
March 21, 2012, by ARCPA PROPERTIES LLC, a Delaware limited liability company,
and ARCML06 LLC, a Delaware limited liability company (collectively, “Seller”),
and UMH PROPERTIES, INC., a Maryland corporation (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as provided in this Agreement.  All capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms as set forth on Schedule 2 attached hereto.

ARTICLE 1  SALE OF PROPERTY

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the Permitted Exceptions and the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property.  Buyer and Seller acknowledge and
agree that the Notes, the Recourse Notes (subject to Section 5.8 below) and the
Homes shall be transferred to Buyer as part of the Transaction, subject to the
terms of any agreement with any tenant relating to any Home(s).  If the Property
includes more than one Community:  (a) the obligations of the individual
Community owners comprising Seller shall be several (not joint and several)
obligations, and no such individual Community owner shall be liable for any
obligation of Seller hereunder relating to any Community other than the
Community owned by such individual Community owner; and (b) references to the
“Property” shall be interpreted as if followed by the words “or the applicable
Community, as appropriate”; and (c) any termination of this Agreement for any
reason whatsoever shall be a termination of this Agreement as to all Communities
comprising the Property.

ARTICLE 2  PURCHASE

The purchase price (the “Purchase Price”) to be paid by Buyer for the Property
is Twenty-Nine Million One Hundred and no/100 dollars ($29,100,000.00).  The
Purchase Price shall be paid in the following manner:

2.1

Deposit Money.  Buyer shall deposit earnest money as herein provided in the
aggregate amount of $282,500.00 (together with all interest earned thereon, the
“Deposit”).  Within one (1) business day following the full and final execution
of this Agreement and as a condition precedent to the effectiveness of this
Agreement, Buyer shall deposit a sum in the amount of the Deposit in immediately
available funds with Escrow Agent.  The Deposit shall be held and delivered by
Escrow Agent in accordance with the provisions of Article 12.  Any interest
earned on the Deposit shall be considered a part of the Deposit.  Except as
otherwise set forth herein, the Deposit shall be applied against the Purchase
Price at Closing.

2.2

Cash at Closing.  On the Closing Date, Buyer shall pay to Seller an amount equal
to the Purchase Price, subject to the prorations and adjustments set forth in
Article 5 or as otherwise provided under this Agreement, plus any other amounts
required to be paid by Buyer at Closing, in immediately available funds by wire
transfer as more particularly set forth in Section 6.2.











--------------------------------------------------------------------------------










ARTICLE 3  TITLE MATTERS

3.1

Title Defects.

3.1.1.

Certain Exceptions to Title.  Seller shall cause to be delivered to Buyer within
twenty (20) days after the date of this Agreement the Title Commitment and Title
Documents from the Title Company.  Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions (herein
collectively called the “Other Exceptions”) shown on the Title Commitment, Title
Documents and Survey by written notice to Seller given no later than twenty
(20) days after the later of the delivery of the Title Commitment and the Title
Documents, and to any Other Exceptions first appearing on any subsequent update
to the Title Commitment, Title Documents or Survey within five (5) business days
after Buyer obtains knowledge thereof or is Deemed to Know of their existence,
but in any event no later than the Closing Date.  Unless Buyer shall timely
object to such Other Exceptions, all such Other Exceptions shall be deemed to
constitute additional Permitted Exceptions.  Any Other Exceptions that are
timely objected to by Buyer shall be herein collectively called the “Title
Objections.”  Seller shall, at Closing, remove or cause to be removed any Title
Objections to the extent (and only to the extent) that such Title Objections are
(A) mortgage financing documentation, or (B) mechanics’ or materialmen’s liens
and other liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes not yet due and owing) which are
removable by payment of liquidated and ascertainable amounts, or (C) liens
created or suffered to exist by Seller or its agents and affiliates, but only to
the extent such liens are not referenced in the Title Commitment, Title
Documents or Survey (collectively, the “Required Clearance Exceptions”).  In
addition, Seller may elect (but shall not be obligated) to remove, or cause to
be removed, at its expense, any other Title Objections.  Seller shall be
entitled to a reasonable adjournment of the Closing (not to exceed ninety (90)
days) for the purpose of the removal of any Required Clearance Exceptions or
other Title Objections, which removal will be deemed effected by the issuance of
title insurance eliminating or insuring against the effect of the Title
Objections.  To the extent that the same do not constitute Required Clearance
Exceptions, Seller shall notify Buyer in writing within five (5) business days
after receipt of Buyer’s notice of Title Objections whether Seller elects to
remove the same.  If Seller is unable to remove or cause the Title Company to
endorse over any Required Clearance Exceptions (after using reasonable efforts
as provided in Section 9.2.5) or other Title Objections which Seller has elected
to remove or cause the Title Company to endorse over prior to the Closing, or if
Seller elects not to remove or cause the Title Company to endorse over one or
more Title Objections that are not Required Clearance Exceptions, Buyer may
elect to either (a) terminate this Agreement in its entirety by notice given to
Seller (1) on the Closing Date if Seller is unable to remove or cause the Title
Company to endorse over any such Title Objections, or (2) within five (5) days
after notice from Seller of its election not to remove or to cause the Title
Company to endorse over any such Title Objections, in either which event the
Deposit shall be refunded to Buyer, and thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (b) waive such Title Objections,
in which event such Title Objections shall be deemed additional “Permitted
Exceptions,” and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price.

3.1.2

Discharge of Title Objections.  If on the Closing Date there are any Required
Clearance Exceptions or any other Title Objections which Seller has elected to
pay and discharge, Seller may use any portion of the Purchase Price to satisfy
the same, provided Seller shall either (a) deliver to Buyer at the Closing
instruments in recordable form sufficient to cause such Title Objections to be
released of record and deleted as exceptions from the Title





- 2-







--------------------------------------------------------------------------------










Policy, together with the cost of recording or filing such instruments, or
(b) cause the Title Company to insure over the same, without any additional cost
to Buyer, whether such insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise.

3.2

Title Insurance.  At Closing, the Title Company shall issue to Buyer an Owner’s
Form title insurance policy pursuant to the terms of the Title Commitment with
Seller requirements satisfied as is customary in the state where the Property is
located (collectively, the “Owner’s Title Policy”), in the amount of the
Purchase Price, insuring that fee simple title to the Real Property is vested in
Buyer, subject only to the Permitted Exceptions.  Buyer shall be entitled to
request that the Title Company provide such endorsements or amendments to the
Owner’s Title Policy and Survey as Buyer may reasonably require, provided that
(a) such endorsements or amendments shall be at no cost to, and shall impose no
additional liability on, Seller, and (b) Buyer’s obligations under this
Agreement shall not be conditioned upon Buyer’s ability to obtain such
endorsements or amendments and, if Buyer is unable to obtain such endorsements
or amendments, Buyer shall nevertheless be obligated to proceed to close the
Transaction without reduction of or set off against the Purchase Price, and
(c) the Closing shall not be delayed as a result of any such requirements of
Buyer.

ARTICLE 4  BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

4.1

Termination of Agreement During Due Diligence Period.  If Buyer is not
reasonably satisfied with the results of its Due Diligence during the Due
Diligence Period, Buyer may terminate this Agreement in its entirety by written
notice to Seller given in accordance with the provisions of Section 13.9 hereof
at any time prior to 5:00 p.m. Central Time on the last day of the Due Diligence
Period, and, in the event of such termination, neither Seller nor Buyer shall
have any liability hereunder except for those obligations which expressly
survive the termination of this Agreement, Buyer shall be entitled to the return
of the Deposit.  In the event Buyer fails to terminate this Agreement prior to
5:00 p.m. Central Time on the last day of the Due Diligence Period, Buyer shall
be deemed to have waived its rights to terminate this Agreement in accordance
with this Article 4.

4.2

Property Sold “As Is”.

(a)

Buyer acknowledges and agrees that (i) the Property is being sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price;
(ii) except for Seller’s Warranties, none of the Seller Parties have or shall be
deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
Documents (including, but not limited to, the accuracy and completeness thereof)
or the results of Buyer’s Due Diligence; and (iii) Buyer has confirmed
independently all information that it considers material to its purchase of the
Property or the Transaction.  Buyer specifically acknowledges that, except for
Seller’s Warranties, Buyer is not relying on (and Seller and each of the other
Seller Parties does hereby disclaim and renounce) any representations or
warranties of any kind or nature whatsoever, whether oral or written, express,
implied, statutory or otherwise, from Seller or any other Seller Parties, as to
any matter whatsoever.  Buyer further acknowledges and agrees that, except for
Seller’s Warranties, Seller is under no duty to make any affirmative disclosures
or inquiry regarding any matter which may or may not be known to Seller or any
of the other Seller Parties, and Buyer, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist.





- 3-







--------------------------------------------------------------------------------










(b)

Any reports, repairs or work required by Buyer are the sole responsibility of
Buyer, and Buyer agrees that there is no obligation on the part of Seller to
make any changes, alterations or repairs to the Property or to cure any
violations of Law or to comply with the requirements of any insurer.

(c)

Except as expressly provided hereinbelow in this Subsection (c), Buyer, for
Buyer and Buyer’s successors and assigns, hereby releases Seller and each of the
other Seller Parties from, and waives all claims and liability against Seller
and each of the other Seller Parties for or attributable to, the following:

(i)

any and all statements or opinions heretofore or hereafter made, or information
furnished, by the Seller Parties to Buyer or any of Buyer’s Representatives; and

(ii)

any and all losses, costs, claims, liabilities, expenses, demands or obligations
of any kind or nature whatsoever attributable to the Property, whether arising
or accruing before, on or after the Closing Date and whether attributable to
events or circumstances which have heretofore or may hereafter occur, including,
without limitation, all losses, costs, claims, liabilities, expenses, demands
and obligations with respect to the structural, physical, and environmental
condition of the Property;

(iii)

provided, however, that the release and waiver set forth in this Section 4.2(c)
is not intended and shall not be construed to affect or impair any rights or
remedies that Buyer may have under this Agreement against Seller as a result of
a breach of any of Seller’s Warranties or of any covenant of Seller expressly
set forth in this Agreement.

4.3

Buyer’s Reports.  If Buyer shall terminate this Agreement pursuant to this
Article 4 or if the Transaction shall otherwise not close as provided in this
Agreement, upon Seller’s request, Buyer agrees to promptly deliver to Seller any
and all third party reports prepared on behalf of Buyer in connection with the
Transaction, whether or not such reports are in final form.

4.4

Survival.  Notwithstanding anything to the contrary herein, the provisions of
this Article 4 shall survive the Closing and shall not be merged therein.

ARTICLE 5  ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made for each Community as of
11:59 p.m. on the Closing Date (the “Cut-Off Time”):

5.1

Lease Rentals and Other Revenues.

5.1.1.

Definition of “Revenues”.  For purposes of this Article 5, the term “Revenues”
shall mean all rents due from the tenants under the Leases (including without
limitation all pass-through payments due from tenants for utilities and trash
collection and other services), and all other revenue derived from the
Community, including payments to Seller or Seller Affiliates under the Notes and
periodic payments to Seller under telephone and cable provision agreements and
the like but excluding any payments previously made to Seller under such
agreements (which payments shall be retained by Seller and not be subject to
proration hereunder).

5.1.2.

Revenues.  Seller shall be entitled to all Revenues attributable to any period
through the Cut-Off Time.  Buyer shall be entitled to all Revenues attributable
to any period after the Cut-Off Time.  Prorations for Revenues shall be
calculated and paid at Closing; provided that, with





- 4-







--------------------------------------------------------------------------------










respect to Revenues that are delinquent as of the Cut-Off Time, there shall be a
credit to Seller only for those Revenues that are delinquent for sixty (60) days
or less as of the Cut-Off Time and no credit shall be provided to Seller for
Revenues delinquent for more than sixty (60) days as of the Cut-Off Time.  After
Closing, Revenues shall not be subject to reproration and Buyer shall have an
exclusive right to collect the sums due under the Leases.

5.2

Real Estate Taxes and Other Fees and Assessments.  Real estate taxes, together
with any other items listed on Exhibit O attached hereto and incorporated herein
by this reference, assessed for the Tax Year in which Closing occurs shall be
prorated based upon the actual number of days in such Tax Year, with Seller
being responsible for that portion of such Tax Year occurring prior to the
Cut-Off Time and Buyer being responsible for that portion of such Tax Year
occurring after the Cut-Off Time.  If, at Closing, the real estate tax rate and
assessments have not been set for the Tax Year in which the Closing occurs, then
the proration of such taxes shall be based upon the rate and assessments for the
preceding Tax Year, and such proration shall be final.  Seller shall pay all
installments of special assessments due and payable on or before the Closing
Date, and Buyer shall pay all installments of special assessments due and
payable after the Closing Date; provided, however, that Seller shall not be
required by the foregoing to pay any installments of special assessments which
have not been confirmed or which relate to projects that have not been completed
as of  the date hereof.

5.3

Other Property Operating Expenses.  Operating expenses for the Property
(including without limitation license and permit fees for assignable or
transferable licenses and permits, if any) shall be prorated as of the Cut-Off
Time.  Seller shall pay all utility charges and other operating expenses
attributable to the Property prior to the Cut-Off Time (except for those utility
charges and operating expenses payable directly by tenants to the providers
thereof), and Buyer shall pay all utility charges and other operating expenses
attributable to the Property after the Cut-Off Time.  Prorations for all items
of Property operating expenses shall be calculated and paid at Closing.
 Following the Closing Date, (i) Buyer shall pay when due all invoices issued
for Property operating expenses (except for invoices entirely attributable to
the period prior to the Cut-Off Time, which shall be forwarded to Seller for
payment), and (ii) Seller and Buyer shall cooperate with each other to effect
the transfer of Property owner responsibilities under the Contracts, utility
accounts and applicable licenses and permits.  Seller shall not assign to Buyer
any deposits which Seller has made with any of the utility services or companies
servicing the Property, all of which, together with any amounts on deposit with
governmental authorities in connection with development of or improvements to
the Property, shall remain the property of Seller.  Buyer shall arrange with
such services and companies to have accounts opened in Buyer’s name beginning at
the Cut-Off Time.  Notwithstanding the foregoing to the contrary, with respect
to any utility charges that are paid in arrears, the proration for such
utilities shall be based upon the utility charges for the immediately preceding
quarter (with reasonable adjustments for seasonality) and any such proration
shall be final.

5.4

Tenant Deposits, Fees and Charges.  At Closing, Seller shall give Buyer a credit
against the Purchase Price in the aggregate amount of all cash security deposits
reflected on the rent roll included in the Documents less any administrative or
similar charges to which Seller may be entitled under applicable Law.  Seller
shall not assign to Buyer and shall retain any non-refundable deposits, fees or
charges made by tenants, including without limitation cleaning fees,
redecorating fees, administration fees, amenity fees and pet fees, and there
shall be no proration of such items.  Buyer shall notify tenants under the
Leases as required by applicable Law, if any, of the transfer of the security
deposits and Buyer agrees to indemnify and hold Seller harmless from any claims,
demands, suits, damages and expenses related to such notice requirement.  The
obligation of Buyer under this Section 5.4 shall survive the Closing (and not be
merged therein).

5.5

Closing Costs.  Except as expressly provided to the contrary in this
Section 5.5, Buyer shall pay all costs and expenses associated with the
Transaction, including, without limitation, (a) the premium for





- 5-







--------------------------------------------------------------------------------










owner’s policy of title insurance (and the title policy for Buyer’s lender),
together with all premiums and charges of the Title Company for any endorsements
to the owner’s or lender’s policy of title insurance requested by Buyer or its
lender, (b) the cost of any updates or revisions to the Survey required by
Buyer, its lender or the Title Company, (c) all recording and filing charges in
connection with the instrument by which Seller conveys the Property, (d) all
escrow or closing charges, (e) one half of all transfer taxes, documentary stamp
taxes and similar charges, if any, applicable to the transfer of the Property to
Buyer (in all events regardless of which party may be obligated to pay such
taxes by statute or ordinance, but excluding any personal property taxes due in
connection with the Property, for which Seller shall be responsible as set forth
in subsection 5.5(v) below), (f) all costs of Buyer’s Due Diligence, including
fees due its consultants and attorneys, (g) all lenders’ fees and charges
related to any financing to be obtained by Buyer, including without limitation
any mortgage or similar taxes and (h) all sales and use taxes due in connection
with the Property.  Seller shall pay (i) all fees due its attorneys, (ii) the
cost of the Survey (net of the cost of any updates or revisions to the Survey
required by Buyer or its lender), (iii) all costs incurred in connection with
causing the Title Company to remove any Required Clearance Exceptions or to
remove any other Title Objections to the extent Seller elects to remove any such
matter, (iv)  one half of all transfer taxes, documentary stamp taxes and
similar charges, if any, applicable to the transfer of the Property to Buyer (in
all events regardless of which party may be obligated to pay such taxes by
statute or ordinance, but excluding any sales and use taxes due in connection
with the Property, for which Buyer shall be responsible as set forth in
subsection 5.5(h) above), (v) all personal property taxes due in connection with
the Property, and (vi) any pre-payment penalties or defeasance costs associated
with Seller’s existing financing.  The obligations of the parties under this
Section 5.5 shall survive the Closing (and not be merged therein) or any earlier
termination of this Agreement.

5.6

Lease Expenses.  Seller shall retain responsibility for and shall pay when and
as due all lease or finder fees and commissions payable with respect to Leases
to tenants whose move-in date occurred on or before the date of this Agreement.
 Buyer shall be responsible for and shall pay when and as due all lease or
finder fees and commissions payable with respect to Leases to tenants whose
move-in date occurred after the date of this Agreement.

5.7

Apportionment Credit.  In the event the apportionments to be made at the Closing
result in a credit balance (a) to Buyer, such sum shall be paid at the Closing
by giving Buyer a credit against the Purchase Price in the amount of such credit
balance, or (b) to Seller, Buyer shall pay the amount thereof to Seller at the
Closing by wire transfer of immediately available funds to the account or
accounts to be designated by Seller for the payment of the Purchase Price.

5.8

Recourse Notes.  Buyer and Seller acknowledge and agree that the Purchase Price
includes the assignment to Buyer at Closing of the Notes and the Recourse Notes.
 As of the date of this Agreement, the Recourse Notes are owned by 21st Mortgage
Corporation, a Delaware corporation (“21st”) subject to and in accordance with
the terms of either (x) a Loan Purchase Agreement (the “Loan Purchase
Agreement”) dated September 24, 2010 between 21st and Enspire Finance, LLC, a
Delaware limited liability company (an affiliate of Seller) and joined by other
affiliates of Seller, or (y) a Manufactured Home Dealer Agreement (the “Dealer
Agreement”) dated January 12, 2010 between 21st, ARC Dealership LLC, a Delaware
limited liability company, and ARC Real Estate, LLC, a Delaware limited
liability company (each, an affiliate of Seller).  The Dealer Agreement and the
Loan Purchase Agreements are referred to collectively as the “21st Agreements”.
 Pursuant to the Loan Purchase Agreement, in connection with the sale of the
Communities to Buyer, Seller or its affiliate may assign to Buyer (in which
event Buyer shall assume) certain obligations of Seller or its affiliate under
the Loan Purchase Agreement with respect to the Recourse Notes that are secured
by liens on manufactured homes located at the Communities (as more specifically
described in the Loan Purchase Agreement, the “Repossession Purchase
Obligation”).  The Dealer Agreement does not expressly provide a similar right
of assignment.  However, for purposes of this Agreement, the term





- 6-







--------------------------------------------------------------------------------










Repossession Purchase Obligation shall include any obligation on the part of
Seller or its affiliates to repurchase any of the Recourse Notes that are
subject to the Dealer Agreement.  On or before the expiration of the Due
Diligence Period, Buyer and Seller shall each determine, in its respective sole
and absolute discretion, whether or not the Transaction includes an assumption
by Buyer of the Repossession Purchase Obligation of Seller and its affiliates
with respect to the Recourse Notes.  To that end, if either party so elects,
Buyer and/or Seller shall each provide to the other written notice of such
party’s election to include the assumption by Buyer of the Repossession Purchase
Obligation as part of the Transaction (the “Assumption Notice”) on or before the
end of the Due Diligence Period.  If, prior to the end of the Due Diligence
Period, Buyer and Seller send an Assumption Notice to one another, then,
provided Seller and its affiliates are released by 21st from any obligations
assumed by Buyer in the Repurchase Obligation Agreement (defined below), Seller
shall provide a credit to Buyer at Closing in the amount of $850,000 and Seller
shall assign to Buyer and Buyer shall assume from Seller the Repossession
Purchase Obligation with respect to the Recourse Notes by execution and delivery
of a Repurchase Obligation Agreement in the form attached hereto as Exhibit X
(the “Repurchase Obligation Agreement”) and Seller shall not have any obligation
to assign the Recourse Notes to Buyer at Closing.  If, on the other hand, on or
before the expiration of the Due Diligence Period, either (A) Buyer and/or
Seller provide written notice to the other party that no Assumption Notice will
be provided, or (B) Buyer and/or Seller fail to deliver the Assumption Notice,
then (1) the full Purchase Price shall be due at Closing without a $850,000
credit to Buyer, and (2) the Notes and the Recourse Notes shall be assigned by
Seller to Buyer as contemplated by Section 6.3(f) of this Agreement without
modification by this Section 5.8.

5.9

Sold Homes and Additional Homes.  If any Home is sold in the ordinary course of
business after the date hereof, Buyer shall receive a credit against the
Purchase Price at Closing in an amount equal to the net proceeds received by
Seller or a Seller Affiliate from such sale; provided that no such credit shall
be provided to Buyer in connection with the sale of a Home that is subject to a
lease-to-own agreement. Buyer shall be responsible for the cost of (i) the
manufactured homes set forth on Exhibit S attached hereto, and (ii) any
manufactured homes acquired by Seller after the date of the preparation of
Exhibit S attached hereto (as set forth on Exhibit S) (such homes referred to in
the foregoing clauses (i) and (ii), collectively, the “Additional Homes”).  At
Closing, there shall be a credit to Seller for the cost of the Additional Homes,
which shall include, without limitation, the purchase price, set price, and
refurbishment expenses paid by Seller for such Additional Homes.  Upon request,
Seller shall provide reasonable evidence of such costs to Buyer.

ARTICLE 6  CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

6.1

Closing Date.  Subject to Seller’s right to extend the Closing as provided in
this Section 6.1 and elsewhere in this Agreement, Closing shall occur on the
Closing Date; provided, however, Seller shall have the right (in its discretion)
to extend the Closing Date one or more times, in each event to be exercised by
written notice thereof to Buyer on or before the Closing (as extended), for a
period not to exceed in the aggregate forty-five (45) days after the
initially-scheduled Closing Date in order to accommodate certain conditions
related to the payoff or defeasance, as applicable, of Seller’s existing debt
encumbering the Property.  If Seller elects to extend the Closing Date pursuant
to the immediately preceding sentence, the Closing Date as so extended shall
occur on a date mutually agreeable to Buyer and Seller; provided, however, that
(a) any such date must satisfy the conditions of the immediately preceding
sentence relating to the payoff or defeasance of Seller's existing debt, (b)
upon Seller's delivery of written notice of its decision to extend the Closing
Date, the parties shall work together in good faith to elect a mutually
agreeable extended Closing Date, and (c) if, despite working together in good
faith, the parties shall be unable to mutually agree upon an extended Closing
Date within five (5) business days after Seller's delivery of written notice of
its decision to extend the





- 7-







--------------------------------------------------------------------------------










Closing Date, the Closing Date shall be the proposed date set forth by Seller in
such written notice.  Closing shall be accomplished through a deed and escrow
closing with the Title Company.  Time is of the essence with respect to the
Closing Date.

6.2

Title Transfer and Payment of Purchase Price.  Provided all conditions precedent
to Seller’s obligations hereunder have been satisfied, Seller agrees to convey
the Property to Buyer against payment of the Purchase Price as set forth below.
 Provided all conditions precedent to Buyer’s obligations hereunder have been
satisfied, Buyer agrees to pay the amount specified in Article 2 by wire
transfer of immediately available funds to the account or accounts designated by
Seller for payment of the Purchase Price no later than 12:00 Noon Central Time,
as confirmed by transmittal to Seller of the Federal Reserve Wire Reference
Number for the transfer.

6.3

Seller’s Closing Deliveries.  At Closing, Seller shall deliver or cause to be
delivered the following:

(a)

Deed.  A deed for the Real Property (excluding the Homes) in the form of
Exhibit C attached hereto and incorporated herein by this reference (the “Deed”)
executed and acknowledged by Seller.

(b)

Bill of Sale.  A bill of sale for the Personal Property in the form of Exhibit D
attached hereto and incorporated herein by this reference (the “Bill of Sale”)
executed by Seller, together with any certificates of title or other documents
in Seller’s possession or control that are required to convey title to the Homes
from Seller (or its Affiliate) to Buyer (provided that Seller hereby covenants
to use reasonable efforts to obtain and deliver to Buyer within ninety (90) days
after the date hereof duplicate certificates or other documents if and to the
extent same are not within Seller’s possession or control as of Closing).

(c)

Assignment of Tenant Leases.  An assignment and assumption of tenant leases for
the Community, in the form of Exhibit E attached hereto and incorporated herein
by this reference (the “Assignment of Leases”) executed by Seller and/or an
affiliate thereof, as the case may be.

(d)

Assignment of Intangible Property.  An assignment and assumption of the
Contracts and the Other Property Rights for the Community (to the extent the
same are not transferred by the Deed, Bill of Sale or Assignment of Leases) in
the form of Exhibit F attached hereto and incorporated herein by this reference
(the “Assignment of Intangible Property”) executed by Seller and/or an affiliate
thereof, as the case may be.

(e)

Assignment of Supplemental Agreements.  An assignment and assumption of
supplemental agreements for the Community, in the form of Exhibit U attached
hereto and incorporated herein by this reference (the “Assignment of
Supplemental Agreements”) executed by Seller and/or affiliates thereof.

(f)

Allonges and Notes.  Each of the original Notes and Recourse Notes, together
with an allonge attached thereto endorsing without recourse to the order of
Buyer each Note and each Recourse Note; provided that neither the Recourse Notes
nor any allonges thereto shall be delivered to Buyer at Closing if the 21st
Assumption Conditions are satisfied in a timely manner as required under Section
5.8 (in which event the provisions of Section 5.8 shall govern the disposition
of the Recourse Notes and related obligations).





- 8-







--------------------------------------------------------------------------------










(g)

Notice to Tenants.  A single form letter for the Community in the form of
Exhibit G attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
tenant under the Leases.

(h)

Notice to Vendors.  A single form letter for the Community in the form of
Exhibit N attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
contractor under the Contracts.

(i)

Non-Foreign Status Affidavit.  A non-foreign status affidavit for the Community
in the form of Exhibit H attached hereto and incorporated herein by this
reference, as required by Section 1445 of the Code, executed by Seller.

(j)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Seller’s execution of all documents
contemplated by this Agreement.

(k)

Other Documents.  A closing statement executed by Seller and such other
documents as may be reasonably required by the Title Company (it being expressly
understood that Seller shall have no obligation to deliver or provide any form
of “survey affidavit”) or as may be agreed upon by Seller and Buyer to
consummate the Transaction.

(l)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

(m)

Keys and Original Documents.  Keys to all locks on the Real Property in Seller’s
or Seller’s property manager’s possession and originals or, if originals are not
available, copies, of all of the Property Documents, to the extent not
previously delivered to Buyer.

(n)

Repurchase Obligation Agreement.  If applicable pursuant to Section 5.8 above,
the Repurchase Obligation Agreement executed by Seller and its affiliates that
are a party thereto.

The items to be delivered by Seller in accordance with the terms of
Section 6.3(a) through (l) and (n) shall be delivered to Escrow Agent no later
than 5:00 p.m. Central Time on the last business day prior to the Closing Date,
and the items to be delivered by Seller in accordance with the terms of
Section 6.3(m) shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the Property on the Closing Date.

6.4

Buyer’s Closing Deliveries.  At the Closing, Buyer shall deliver or cause to be
delivered the following:

(a)

Purchase Price.  The Purchase Price, as adjusted for apportionments and other
adjustments required under this Agreement, plus any other amounts required to be
paid by Buyer at Closing.

(b)

Assignment of Leases.  The Assignment of Leases executed by Buyer.





- 9-







--------------------------------------------------------------------------------










(c)

Assignment of Intangible Property.  The Assignment of Intangible Property
executed by Buyer.

(d)

Assignment of Supplemental Agreements.  The Assignment of Supplemental
Agreements executed by Buyer.

(e)

Indemnity.  An indemnity in the form of Exhibit T attached hereto and
incorporated herein by this reference (the “Indemnity”) executed by Buyer.

(f)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Buyer’s acquisition of the Property and
execution of all documents contemplated by this Agreement.

(g)

Other Documents.  A closing statement executed by Buyer and such other documents
as may be reasonably required by the Title Company or may be agreed upon by
Seller and Buyer to consummate the Transaction.

(h)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

(i)

Repurchase Obligation Agreement.  If applicable pursuant to Section 5.8 above,
the Repurchase Obligation Agreement executed by Buyer.

The Purchase Price shall be paid in accordance with the terms of Section 6.2
hereof, and the items to be delivered by Buyer in accordance with the terms of
Sections 6.4(b) through (i) shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last business day prior to the Closing Date.

ARTICLE 7  CONDITIONS TO CLOSING

7.1

Conditions to Seller’s Obligations.  Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

(a)

Representations True.  All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, as if made on and as of such date except to the extent that they
expressly relate to an earlier date;

(b)

Buyer’s Financial Condition.  No petition shall have been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing; and

(c)

Buyer’s Deliveries Complete.  Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 6.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

7.2

Conditions to Buyer’s Obligations.  Buyer’s obligation to close the Transaction
is conditioned on all of the following, any or all of which may be waived by
Buyer by an express written waiver, at its sole option:





- 10-







--------------------------------------------------------------------------------










(a)

Representations True.  Subject to the provisions of Section 8.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended or modified as provided in Section 8.3, shall be true and correct in
all material respects on and as of the Closing Date, as if made on and as of
such date except to the extent that they expressly relate to an earlier date;

(b)

Title Conditions Satisfied.  At the time of the Closing, Title Company shall be
prepared to insure title and issue the Title Policy as required by Article 3 of
this Agreement; and

(c)

Seller’s Deliveries Complete.  Seller shall have delivered all of the documents
to be executed by Seller and other items required pursuant to Section 6.3 and
shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement, to be performed or
complied with by Seller at or prior to the Closing.

7.3

Waiver of Failure of Conditions Precedent.  At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in
Section 7.1 or Section 7.2, respectively.  By closing the Transaction, Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 7.2.  In the event any of the
conditions set forth in Sections 7.1 or 7.2 are neither waived nor fulfilled,
Seller or Buyer (as appropriate) may exercise such rights and remedies, if any,
that such party may have pursuant to the terms of Article 10 hereof.

7.4

Approvals not a Condition to Buyer’s Performance.  Subject to Buyer’s right to
terminate this Agreement prior to the expiration of the Due Diligence Period in
accordance with the terms of Article 4 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction, or (c) consents to assignments of any service contracts or
other agreements which Buyer requests, or (d) endorsements to the Owner’s Title
Policy, or (e) financing for acquisition of the Property.

ARTICLE 8  REPRESENTATIONS AND WARRANTIES

8.1

Buyer’s Representations.  Buyer represents and warrants to, and covenants with,
Seller as follows:

8.1.1.

Buyer’s Authorization.  Buyer (a) was formed or organized and is validly
existing and in good standing under the laws of its state of formation or
organization and the state in which the Property is located, (b) is authorized
to consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Buyer, and to perform all of its
obligations hereunder and thereunder.  This Agreement and all documents
contemplated hereunder to be executed by Buyer have been duly authorized by all
requisite partnership, corporate or other required action on the part of Buyer
and are the valid and legally binding obligations of Buyer, enforceable in
accordance with their respective terms.  Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder, will
result in the violation of any Law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.





- 11-







--------------------------------------------------------------------------------










8.1.2.

Buyer’s Financial Condition.  No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law.

8.1.3.

Executive Order 13224.  Neither Buyer, nor any assignee of Buyer, nor any Person
holding any legal or beneficial interest whatsoever in Buyer, or in any assignee
of Buyer, is included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the Persons referred to or described in
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended.

8.1.4.

Buyer’s Recertification of Buyer’s Warranties.  At Closing, Buyer shall remake
Buyer’s Warranties as of the date of Closing.

8.2

Seller’s Representations.  Seller represents and warrants to Buyer as follows:

8.2.1.

Seller’s Authorization.  Seller (a) was formed and is validly existing and in
good standing under the laws of its state of formation and the state in which
the Property is located, (b) is authorized to consummate the Transaction and
fulfill all of its obligations hereunder and under all documents contemplated
hereunder to be executed by Seller, and (c) has all necessary power to execute
and deliver this Agreement and all documents contemplated hereunder to be
executed by Seller, and to perform all of its obligations hereunder and
thereunder.  This Agreement and all documents contemplated hereunder to be
executed by Seller have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.  Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Seller, nor the performance
of the obligations of Seller hereunder or thereunder, will result in the
violation of any Law or any provision of the organizational documents of Seller
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Seller is bound.

8.2.2.

Litigation.  Except for litigation reflected on the list of litigation to be
provided to Buyer pursuant to Section 9.2.8(iv), Seller has not received any
written notice of any current or pending litigation against Seller which would,
in the reasonable judgment of Seller, if determined adversely to Seller,
materially and adversely affect Buyer or the Property following Closing.

8.2.3.

Contracts.  As of the date of this Agreement, to Seller’s Knowledge, Seller has
not entered into any material contracts or agreements for services (including
equipment leases) to or for the Property that will be binding upon Buyer after
the Closing other than (i) the list of Contracts to be provided  to Buyer
pursuant to Section 9.2.8(ii), and (ii) contracts or agreements that are
terminable upon thirty (30) days’ notice without payment of any penalty or fee.

8.2.4.

Rent Roll; Operating Statements.  The rent roll and operating statements
included in the Documents are the same rent roll and operating statements
currently used by Seller in the ownership and management of the Community.

8.2.5.

Personal Property.  To Seller’s Knowledge, the Personal Property (other than the
Homes, about which Seller makes no representations or warranties) is free and
clear of liens, security interests and other encumbrances (except for (i) any
Personal Property subject to equipment





- 12-







--------------------------------------------------------------------------------










leases that are listed on the list of Contracts to be provided to Buyer pursuant
to Section 9.2.8(ii), or (ii) as otherwise reflected on the list of personal
property to be provided to Buyer pursuant to Section 9.2.8(i)).

8.2.6.

Pending Condemnation.  Except for condemnation proceedings reflected on the list
of condemnation to be provided to Buyer pursuant to Section 9.2.8(iv), to
Seller’s Knowledge, Seller has not been served with legal process in connection
with any pending condemnation proceeding with respect to the Property.

8.2.7.

Violations.  Except for violations cured or remedied on or before the date of
this Agreement or otherwise reflected on the list of violations to be provided
to Buyer pursuant to Section 9.2.8(iii), Seller has not received any written
notice from any governmental authority of any violation of any Law applicable to
the Property.  In addition, to Seller’s Knowledge, except as reflected on the
list of violations to be provided to Buyer pursuant to Section 9.2.8(iii), the
operation of each Community complies in all material respects with all Laws
applicable to the Property.

8.2.8.

Repurchase Obligation Agreement.  The “Repurchase Price” and the “Buyback %”
reflected on Exhibit B to the form of Repurchase Obligation Agreement attached
hereto as Exhibit X reflect the same amounts and percentages, respectively, to
which Seller would be subject under the 21st Agreements if Seller were subject
to a Repossession Purchase Obligation under the 21st Agreements.

8.3

General Provisions.

8.3.1.

No Representation as to Leases.  Seller does not represent or warrant that any
particular Lease or Leases will be in force or effect on the Closing Date or
that the tenants will have performed their obligations thereunder, and none of
the foregoing shall be conditions precedent to Buyer’s obligations hereunder.

8.3.2.

Definition of “Seller’s Knowledge” and “Written Notice” to Seller.  All
references in this Agreement to “Seller’s Knowledge” or words of similar import
(whether or not such words may be capitalized), shall refer only to the
conscious actual knowledge of the Designated Representatives and shall not be
construed to refer to the knowledge of any other member, officer, director,
shareholder, venturer, consultant, employee, agent, property manager or
representative of Seller, its partners or members (including without limitation
Seller’s counsel and Seller’s broker, if applicable), or of any affiliate of any
of the foregoing, or to impose or have imposed upon the Designated
Representatives any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains, including without limitation the Documents or the
contents of files maintained by the Designated Representatives.  There shall be
no personal liability on the part of the Designated Representatives arising out
of any representations or warranties made herein.  All references herein to
“written notice” having been given to Seller shall include only those notices
received by at least one of the Designated Representatives.

8.3.3.

Seller’s Representations Deemed Modified.  To the extent that Buyer knows or is
Deemed to Know prior to the expiration of the Due Diligence Period that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect Buyer’s
knowledge or deemed knowledge, as the case may be.





- 13-







--------------------------------------------------------------------------------










8.3.4.

Seller’s Recertification of Seller’s Warranties.  At Closing, Seller shall
remake Seller’s Warranties as of the date of Closing (with such modifications as
may be required to reflect any changes in the matters represented by Seller to
the extent that such changes occurred after the date of this Agreement and are
not the result of a violation of Seller’s express covenants under this
Agreement), which remade Seller’s Warranties shall be subject to Section 8.3.1,
Section 8.3.2 and Section 8.3.3 hereof.

8.3.5.

Notice of Breach; Seller’s Right to Cure.  If after the expiration of the Due
Diligence Period  but prior to the Closing, Buyer or any Buyer’s Representative
obtains actual knowledge that any of the representations or warranties made
herein by Seller are untrue, inaccurate or incorrect in any material respect,
Buyer shall give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing).  If at or
prior to the Closing, Seller obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) business days of obtaining such knowledge (but, in any
event, prior to the Closing).  In either such event, Seller shall have the right
(but not the obligation except to the extent required by Section 9.2.5 hereof)
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed ninety (90) days) for the purpose of
such cure.  Subject to performance of Seller’s obligations set forth in
Section 9.2.5 hereto, if Seller is unable or unwilling to so cure any
misrepresentation or breach of warranty, then Buyer, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect representations or
warranties, shall elect either (a) to waive such misrepresentations or breaches
of representations and warranties and consummate the Transaction without any
reduction of or credit against the Purchase Price, or (b) to terminate this
Agreement in its entirety by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, the Deposit shall be returned
to Buyer and, thereafter, neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.  If any
such representation or warranty is untrue, inaccurate or incorrect but is not
untrue, inaccurate or incorrect in any material respect, Buyer shall be deemed
to waive such misrepresentation or breach of warranty, and Buyer shall be
required to consummate the Transaction without any reduction of or credit
against the Purchase Price.  The untruth, inaccuracy or incorrectness of a
representation or warranty shall be deemed material only if Buyer’s aggregate
damages resulting from the untruth, inaccuracy or incorrectness of any of the
representations or warranties exceed, or are reasonably estimated to exceed, the
Materiality Threshold.

8.3.6.

Survival; Limitation on Seller’s Liability.  The representations and warranties
made by Seller in Section 8.2 shall survive the Closing and not be merged
therein for a period of one (1) year (the “Claims Survival Period”), and Seller
shall only be liable to Buyer hereunder for a breach of a representation and
warranty made herein or in any of the documents executed by Seller at the
Closing with respect to which a claim is made by Buyer against Seller on or
before the expiration of the Claims Survival Period.  Anything in this Agreement
to the contrary notwithstanding, the maximum aggregate liability of Seller for
Seller’s breaches of representations and warranties herein or in any documents
executed by Seller at Closing shall be limited as set forth in Section 13.15
hereof.  Notwithstanding the foregoing, however, if the Closing occurs, Buyer
hereby expressly waives, relinquishes and releases any right or remedy available
to it at law, in equity, under this Agreement or otherwise to make a claim
against Seller for damages that Buyer may incur, or to rescind this Agreement
and the Transaction, as the result of any of Seller’s representations or
warranties being untrue, inaccurate or incorrect if (a) Buyer knew or is Deemed
to Know that such representation or warranty was untrue, inaccurate or incorrect
at the time of the Closing, or (b) Buyer’s





- 14-







--------------------------------------------------------------------------------










damages as a result of such representations or warranties being untrue,
inaccurate or incorrect are less than, or are reasonably estimated to aggregate
less than, the Materiality Threshold.

ARTICLE 9  COVENANTS

9.1

Buyer’s Covenants.  Buyer hereby covenants as follows:

9.1.1.

Buyer’s Indemnity; Delivery of Reports.  Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all damages, losses, costs, claims, liabilities,
expenses, demands and obligations, of any kind or nature whatsoever (including
attorneys’ fees and costs and collection costs)(collectively, “Losses”) arising
out of or resulting from the breach by Buyer of the terms of the Confidentiality
Agreement or the Access Agreement, which indemnity shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.  Buyer
shall deliver promptly to Seller, at Seller’s request, copies of all third party
reports commissioned by or on behalf of Buyer evidencing the results of its Due
Diligence.

9.1.2.

 “ARC” Name.  Buyer acknowledges that the purchase of the Property by Buyer
shall not entitle Buyer or any other party to use, and Buyer shall not use, the
name “ARC” or “American Residential Communities” or any derivative thereof, or
any logos, trademarks or service marks associated therewith.  Promptly following
Closing, Buyer shall remove from the Property all written material or other
items bearing the name “ARC” or “American Residential Communities” or any ARC
trademark, tradename, logo or servicemark, or place stickers on such material
covering over such name or trademark.  Within forty-five (45) days after
Closing, Buyer shall remove from the Property any signage bearing the name “ARC”
or “American Residential Communities” or any ARC trademark, tradename, logo or
servicemark.

9.1.3.

Inquiries Regarding Communities; Access.  Buyer hereby agrees that any and all
inquiries related to any Community or the operation thereof shall be made solely
through Allen Samuel (e-mail: asamuel@helixfunds.com; phone: 312/242-1545).
 Access to the Communities by Buyer or Buyer’s Representatives shall be governed
by, and Buyer covenants to strictly comply with, the Access Agreement.

9.1.4.

Employees.  Buyer hereby covenants and agrees to deliver to Seller, no less than
five (5) days prior to Closing, a list of then current employees of the
Community(ies) to whom Buyer intends to offer employment from and after Closing,
together with terms upon which such employment will be offered.

9.2

Seller’s Covenants.  Seller hereby covenants as follows:

9.2.1.

Contracts.  Without Buyer’s prior consent, which consent shall not be
unreasonably withheld, between the expiration or earlier waiver of the Due
Diligence Period and the Closing Date, Seller shall not extend, renew, replace
or modify any Contract unless such contract (as so extended, renewed, replaced
or modified) is terminable by the owner of the Property without penalty on not
more than thirty (30) days’ advance notice, or is entered into in the ordinary
course of business, in accordance with past practices, and is for a term of less
than one (1) year.

9.2.2.

Maintenance of Property.  Except to the extent Seller is relieved of such
obligations by Article 11 hereof, between the date hereof and the Closing Date
Seller shall maintain and keep the Property in a manner consistent with Seller’s
past practices with respect to the





- 15-







--------------------------------------------------------------------------------










Property; provided, however, that, subject to Buyer's right to terminate this
Agreement prior to the expiration of the Due Diligence Period in accordance with
the terms of Article 4 above, Buyer hereby agrees that it shall accept the
Property subject to, and Seller shall have no obligation to cure, (a) any
violations of Laws, and (b) any physical conditions which would give rise to
such violations.

9.2.3.

Termination of Management Agreement.  As of the Closing Date, Seller shall
terminate and satisfy all obligations of Owner under Seller’s property
management agreement.  Seller and Seller’s property manager shall have the right
to remove all of their proprietary software and licensed software from computers
at the Property; provided that Seller shall provide Buyer with hard copies of
all information reasonably requested by Buyer prior to such removal.

9.2.4.

Leasing and Sales.  Pending Closing, Seller may continue to (i) lease vacant
pads and homes at the Property, and (ii) sell homes at the Property, all in
accordance with Seller’s business judgment, including without limitation
adjustment of offering terms to respond to market conditions.

9.2.5.

Seller’s Cure Obligation.  Seller shall use reasonable efforts (which shall
include the expenditure of necessary funds) to cure, prior to Closing, any and
all of the following:  (a) material (as provided in the last sentence of
Section 8.3.5 hereof) breaches of Seller’s Warranties (or matters requiring
modifications thereto due to changed circumstances as provided in Section 8.3.4
hereof), provided that Seller shall not be obligated to undertake any cure
requiring expenditures that would cause Seller’s cure costs to exceed Seller’s
Cure Limit, and (b) Required Clearance Exceptions.

9.2.6.

Lease Enforcement.  Seller shall have the right, but not the obligation, to
enforce the rights and remedies of the landlord under any Lease by summary
proceedings or otherwise (including, without limitation, the right to remove any
tenant), and to apply all or any portion of any security deposits then held by
Seller toward any loss or damage incurred by Seller by reasons of any defaults
by tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer.

9.2.7.

Fictitious Names/Telephone Numbers.  Seller shall cooperate with Buyer, at
Buyer’s sole cost and expense, (i) in connection with Buyer’s assumption of any
fictitious names used by Seller solely in connection with the Communities (if
such names are registered to Seller with the Pennsylvania Corporation Bureau),
(ii) in connection with Buyer’s registration of fictitious names to be used
solely in connection with the Communities (if any such names are not registered
to Seller with the Pennsylvania Corporation Bureau), and (iii) in connection
with the assignment of any telephone numbers of Seller exclusively associated
with the Communities.

9.2.8.

List of Personal Property, Contracts and Violations of Law.  On or before April
6, 2012, Seller shall provide to Buyer (i) a list of tangible personal property
owned by Seller and located on the Real Property and used exclusively in the
ownership, operation and maintenance of the Real Property as referenced in
Section 8.2.5, (ii) a list of Contracts as referenced in Section 8.2.3, (iii) a
list of violations of Law as referenced in Section 8.2.7 and (iv) a list of
litigation and condemnation proceedings as referenced in Section 8.2.2 and
Section 8.2.6.

9.3

Mutual Covenants.





- 16-







--------------------------------------------------------------------------------










9.3.1.

Confidentiality; Access.  The Confidentiality Agreement and the Access Agreement
are hereby incorporated in this Agreement by reference, and Seller and Buyer
agree to continue to be bound by the terms of such agreements binding on such
parties, respectively.

9.3.2.

Publicity.  Seller and Buyer each hereby covenant that neither Seller nor Buyer
shall issue any Release (as hereinafter defined) with respect to the Transaction
whether prior to or after Closing, without the prior consent of the other,
except to the extent required by applicable Law.  If either Seller or Buyer is
required by applicable Law to issue a Release, such party shall, at least two
(2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review.  As used herein, the term
“Release” shall mean any press release with respect to the Transaction or this
Agreement.

9.3.3.

Brokers.  Each of Seller and Buyer expressly acknowledges with respect to itself
that it has not been represented by a broker with respect to the Transaction or
with respect to this Agreement.  Seller agrees to hold Buyer harmless and
indemnify Buyer from and against any and all Losses suffered or incurred by
Buyer as a result of any claims by any party claiming to have represented Seller
as broker in connection with the Transaction.  Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Losses suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction.

9.3.4.

Tax Protests; Tax Refunds and Credits.  Seller shall have the right to continue
and to control the progress of and to make all decisions with respect to any
contest of the real estate taxes, personal property taxes and other assessments
for the Property assessed for all Tax Years prior to the Tax Year in which the
Closing occurs.  Buyer shall have the right to control the progress of and to
make all decisions with respect to any tax contest of the real estate taxes,
personal property taxes and other assessments for the Property assessed for all
Tax Years subsequent to the Tax Year in which the Closing occurs.  Either Seller
or Buyer may require a contest of the real estate taxes, personal property taxes
and other assessments for the Property assessed for the Tax Year in which
Closing occurs, but Seller shall control any such process as above provided.
 All real estate and personal property tax and assessment refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority:  first, to pay the costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with obtaining
such tax or assessment refund or credit; second, apportioned between Buyer and
Seller as follows:

(a)

with respect to any refunds or credits attributable to real estate and personal
property taxes and other assessments assessed for the Tax Year in which the
Closing occurs, such refunds and credits shall be apportioned between Buyer and
Seller in proportion to the number of days in such Tax Year that each party
owned the Property (with title to the Property being deemed to have passed as of
the Cut-Off Time);

(b)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year prior to the Tax Year
in which the Closing occurs, Seller shall be entitled to the entire refunds and
credits; and

(c)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year after the Tax Year in
which the Closing occurs, Buyer shall be entitled to the entire refunds and
credits.

9.4

Survival.  The provisions of this Article 9 shall survive the Closing (and not
be merged therein) or earlier termination of this Agreement.





- 17-







--------------------------------------------------------------------------------










ARTICLE 10  DEFAULT

10.1

Buyer’s Default.  If, on or before the Closing Date, (i) Buyer is in default of
any of its obligations hereunder, or (ii) the Closing otherwise fails to occur
by reason of Buyer’s failure or refusal to perform its obligations hereunder in
a prompt and timely manner, then Seller may elect, as its sole and exclusive
remedy, either to (a) terminate this Agreement in its entirety by written notice
to Buyer; or (b) waive the condition and proceed to close the Transaction.  If
this Agreement is so terminated, then Seller shall be entitled to retain the
Deposit as liquidated damages, and thereafter neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section or provision herein that expressly provides that it survives
the termination of this Agreement.

10.2

Seller’s Default.  If, on or before the Closing Date, (i) Seller is in default
of any of its obligations hereunder, or (ii) the Closing otherwise fails to
occur by reason of Seller’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, then Buyer may elect, as its sole and
exclusive remedy, to (a) terminate this Agreement in its entirety by written
notice to Seller, promptly after which the Deposit shall be returned to Buyer,
and thereafter neither party to this Agreement shall have any further rights or
obligations hereunder other than any arising under any section or provision
herein that expressly provides that it survives the termination of this
Agreement, or (b) waive the condition and proceed to close the Transaction, or
(c) seek specific performance of this Agreement by Seller, Buyer specifically
acknowledging that Buyer shall have no right to damages pursuant to this Section
10.2 or otherwise under this Agreement.  As a condition precedent to exercise by
Buyer of any right Buyer may have to bring an action for specific performance
hereunder, Buyer must commence such an action within ninety (90) days after the
occurrence of Seller’s default.  Buyer agrees that its failure timely to
commence such an action for specific performance within such ninety (90) day
period shall be deemed a waiver by Buyer of its right to commence an action for
specific performance.  Notwithstanding the foregoing and notwithstanding
Seller’s exercise of its right to extend the Closing as provided in Section 6.1
above, if, for any reason, Seller fails to obtain a release of the Property from
the lien of Seller’s existing debt encumbering the Property for any reason,
including Seller’s determination in its discretion that satisfying the
conditions for obtaining a release would be economically unreasonable, Seller
may terminate this Agreement by written notice to Buyer on or before the
Closing, in which event this Agreement shall terminate in its entirety.
 Promptly following such termination, as Buyer’s sole and exclusive remedy, the
Deposit shall be returned to Buyer and Seller shall reimburse Buyer for Buyer’s
actual, reasonable out-of-pocket costs incurred in the performance of this
Agreement in an aggregate amount not to exceed $25,000.00.  For purposes hereof,
satisfying the conditions for obtaining a release of the lien of Seller’s
existing debt from the Property shall be deemed to be economically unreasonable
if such conditions would require Seller to pay its lender (or servicer) in
excess of the Purchase Price in order to obtain the release.  Seller and Buyer
expressly acknowledge that a breach of Seller’s Warranties arising prior to the
Closing Date shall not constitute a “default” for purposes of this Section 10.2
and that the consequences of any such breach shall be governed by Section 8.3.3,
to the extent applicable, and by Section 8.3.5 and Section 9.2.5 above.

10.3

Post-Closing Defaults.  The provisions of Sections 10.1 and 10.2 above are not
intended to limit the parties’ respective rights and remedies for defaults that
arise after Closing, including without limitation any breach of Seller’s
Warranties first discovered post-closing, provided that all such rights and
remedies shall be subject to and limited by the provisions of Section 8.3.6 and
Section 13.15.  Subject to said Sections 8.3.6 and 13.15, the provisions of this
Section 10.3 shall survive Closing and not be merged therein.

ARTICLE 11  CONDEMNATION/CASUALTY

11.1

Condemnation.





- 18-







--------------------------------------------------------------------------------










11.1.1.

Right to Terminate.  If, prior to the Closing Date, all or any significant
portion (as hereinafter defined) of a Community is taken by eminent domain (or
is the subject of a pending taking in which Seller has been served with legal
process, but which has not yet been consummated), Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof, and,
thereafter, either Buyer or Seller shall have the right to terminate this
Agreement in its entirety by giving written notice to the other no later than
ten (10) days after the giving of Seller’s notice, and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer or Seller to make
such election.  The failure by Buyer and Seller to so elect in writing to
terminate this Agreement within such ten (10) day period shall be deemed an
election not to terminate this Agreement.  For purposes hereof, a “significant
portion” of a Community shall mean any interest in a Community except a de
minimis interest the taking of which has no material effect on the use or
operation of such Community.

11.1.2.

Assignment of Proceeds.  If (a) neither Seller nor Buyer elects to terminate
this Agreement as aforesaid if all or any significant portion of the Property is
taken, or (b) a portion of the Property not constituting a significant portion
of the Property is taken or becomes subject to a pending taking by eminent
domain, there shall be no abatement of the Purchase Price; provided, however,
that, at the Closing, Seller shall pay to Buyer the amount of any award for or
other proceeds on account of such taking which have been actually paid to Seller
prior to the Closing Date as a result of such taking (less all costs and
expenses, including attorneys’ fees and costs, incurred by Seller as of the
Closing Date in obtaining payment of such award or proceeds) and, to the extent
such award or proceeds have not been paid, Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, all awards for the taking of the Property or
such portion thereof.

11.2

Destruction or Damage.  In the event any portion of a Community is damaged or
destroyed by casualty prior to the Closing Date, Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof.  If any such
damage or destruction (1) (a) is an insured casualty and (b) would cost less
than ten percent (10%) of the Purchase Price of the Property to repair or
restore, or (2) (x) is an uninsured casualty and (y) would cost less than ten
percent (10%) of the Purchase Price of the Property to repair or restore and
Seller elects, in its discretion, by written notice to Buyer to repair or
restore the damage or destruction prior to the Closing Date (which shall be
extended, if necessary, to provide sufficient time for Seller to perform such
repairs or restoration) (those matters described in (1) or (2) above are
referred to herein as a “Non-Material Casualty”), then this Agreement shall
remain in full force and effect and Buyer shall acquire the Property upon the
terms and conditions set forth herein.  In the event of a Non-Material Casualty
described in (1) above, Buyer shall receive a credit against the Purchase Price
equal to the deductible amount applicable under Seller’s casualty policy less
all costs and expenses, including attorneys’ fees and costs, incurred by Seller
as of the Closing Date in connection with the negotiation and/or settlement of
the casualty claim with the insurer (the “Realization Costs”), and Seller shall
assign to Buyer all of Seller’s right, title and interest in and to all proceeds
of insurance on account of such damage or destruction.  In the event a Community
is damaged or destroyed prior to the Closing Date by a casualty that is not a
Non-Material Casualty (i.e. a matter that is not described in either (1) or (2)
above), then, notwithstanding anything to the contrary set forth above in this
section, Buyer shall have the right, at its option, to terminate this Agreement
in its entirety.  Buyer shall have thirty (30) days after Seller notifies Buyer
that a casualty has occurred to make such election by delivery to Seller of a
written election notice (the “Election Notice”), and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer to make such
election.  The failure by Buyer to deliver the Election Notice within such
thirty (30) day period shall be deemed an election not to terminate this
Agreement.  In the event Buyer elects not to terminate this Agreement as set
forth above, this Agreement shall remain in full force and effect, Seller shall
assign to Buyer all of Seller’s right, title and interest in and to any and all
proceeds of insurance on account of such damage or destruction, if any, and, if
the casualty was an insured





- 19-







--------------------------------------------------------------------------------










casualty, Buyer shall receive a credit against the Purchase Price equal to the
deductible or self-insured amount (less the Realization Costs) under Seller’s
casualty insurance policy.

11.3

Insurance.  Seller shall maintain the property insurance coverage currently in
effect for the Property through the Closing Date.

11.4

Effect of Termination.  If this Agreement is terminated pursuant to Section 11.1
or Section 11.2, the Deposit shall be returned to Buyer.  Upon such refund, this
Agreement shall terminate in its entirety and neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section herein which expressly provides that it shall survive the
termination of this Agreement.

11.5

Waiver.  The provisions of this Article 11 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 11.

ARTICLE 12  ESCROW

The Deposit and any other sums which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), together with all interest
earned thereon, shall be held by the Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:

12.1

Investment of Escrow Deposits.  The Escrow Agent shall invest the Escrow
Deposits in government insured interest-bearing instruments satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

12.2

Delivery of Escrow Deposits.

12.2.1.

Upon Closing.  If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.

12.2.2.

If Closing Does Not Occur.  If for any reason the Closing does not occur, the
Escrow Agent shall deliver the Escrow Deposits and/or all interest earned
thereon to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this Section 12.2.2.  If for
any reason the Closing does not occur and either party makes a written demand
upon the Escrow Agent for payment of the Escrow Deposits or the interest earned
thereon, the Escrow Agent shall give written notice to the other party of such
demand.  If the Escrow Agent does not receive a written objection from the other
party to the proposed payment within ten (10) days after the giving of such
notice or in the event that Escrow Agent receives a demand from both Buyer and
Seller in the first instance, the Escrow Agent is hereby authorized to make such
payment.  If the Escrow Agent does receive such written objection within such
period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Seller and Buyer or a final judgment
of a court.

12.3

Escrow Agent as Stakeholder.  The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Buyer resulting from the Escrow Agent’s
mistake of law respecting the Escrow Agent’s scope or nature of its duties.
 Seller and Buyer shall jointly and severally indemnify and hold the Escrow
Agent





- 20-







--------------------------------------------------------------------------------










harmless from and against all Losses incurred in connection with the performance
of the Escrow Agent’s duties hereunder, except with respect to actions or
omissions taken or made by the Escrow Agent in bad faith, in disregard of this
Agreement or involving negligence on the part of the Escrow Agent.

12.4

Income Taxes on Escrow Deposits.  Buyer shall pay any income taxes on any
interest earned on the Escrow Deposits.  Buyer represents and warrants to the
Escrow Agent that its taxpayer identification number is 22-1890929.

12.5

Escrow Agent Acknowledgment.  The Escrow Agent has executed this Agreement in
the place indicated on the signature page hereof in order to confirm that, when
received, the Escrow Agent shall hold the Escrow Deposits and the interest
earned thereon, in escrow, and shall disburse the Escrow Deposits, and the
interest earned thereon, pursuant to the provisions of this Article 12.  Upon
receipt of the Escrow Deposits, the Escrow Agent shall promptly acknowledge to
Seller and Buyer in writing receipt thereof.

12.6

Interest on Deposit.  As set forth in Section 2.1 hereof, any interest earned on
the Deposit shall be considered a part of the Deposit; provided, however, that
if Closing does not occur for any reason other than a Buyer default, all
interest earned on the Deposit shall be credited to Buyer; further provided,
however, that such earned interest shall be delivered to Buyer by the Escrow
Agent, if at all, in accordance with the terms of Section 12.2.2 hereof.

ARTICLE 13  MISCELLANEOUS

13.1

Assignment.  Buyer shall not assign this Agreement or its rights hereunder to
any individual or entity, except a subsidiary of Buyer that is controlled by
Buyer and at least forty percent (40%) owned by Buyer, without the prior written
consent of Seller, which consent Seller may grant or withhold in its sole
discretion, and any such assignment without Seller’s consent shall be null and
void ab initio.  In the event of any permitted assignment by Buyer, any assignee
shall assume any and all obligations and liabilities of Buyer under this
Agreement but, notwithstanding such assumption, Buyer shall continue to be
liable hereunder.

13.2

Designation Agreement.  Section 6045(e) of the Code and the regulations
promulgated thereunder (herein collectively called the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction.  Escrow Agent (“Agent”) is either (x) the person responsible for
closing the Transaction (as described in the Reporting Requirements) or (y) the
disbursing title or escrow company that is most significant in terms of gross
proceeds disbursed in connection with the Transaction (as described in the
Reporting Requirements).  Accordingly:

13.2.1.

Reporting Person.  Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction.  Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.

13.2.2.

Furnish Information.  Seller and Buyer shall furnish to Agent, in a timely
manner, any information requested by Agent and necessary for Agent to perform
its duties as Reporting Person for the Transaction.

13.2.3.

Seller’s Taxpayer Identification Number.  Agent hereby requests Seller to
furnish to Agent Seller’s correct taxpayer identification number.  Seller
acknowledges that any failure by Seller to provide Agent with Seller’s correct
taxpayer identification number may subject Seller to civil or criminal penalties
imposed by law.  Accordingly, Seller hereby certifies to





- 21-







--------------------------------------------------------------------------------










Agent, under penalties of perjury, that Seller’s correct taxpayer identification
number is reflected on Schedule 3 attached hereto.

13.2.4.

Retention of Agreement.  Each of the parties hereto shall retain this Agreement
for a period of four (4) years following the calendar year during which Closing
occurs.

13.2.5.

Agent Acknowledgment.  Agent has joined in and executed this Agreement for the
purpose of confirming its agreement to be bound by the provisions of this
Section 13.2.

13.3

Survival/Merger.  Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

13.4

Integration; Waiver.  This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding among the parties with respect
to the Transaction, and all prior agreements, understandings, representations
and statements, oral or written, are merged into this Agreement.  Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.  No waiver by
any party hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

13.5

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the substantive Laws of the Commonwealth of Pennsylvania, without regard
to choice of law principles.

13.6

Captions Not Binding; Exhibits.  The captions in this Agreement are inserted for
reference only and in no way define, describe or limit the scope or intent of
this Agreement or of any of the provisions hereof.  All Exhibits attached hereto
shall be incorporated by reference as if set out herein in full.

13.7

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

13.8

Severability.  If any term or provision of this Agreement or the application
thereof to any Persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

13.9

Notices.  Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) business day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) or upon receipt
(or refusal of delivery) after being mailed by prepaid certified mail, return
receipt requested, to the address for each party set forth below.  Any party, by
written notice to the other in the manner herein provided, may designate an
address different from that set forth below.

IF TO BUYER:





- 22-







--------------------------------------------------------------------------------










UMH Properties, Inc.

Juniper Business Plaza

3499 Route 9 North, Suite 3C

Freehold, NJ 07728

Attention:

Allison Nagelberg

Telephone:

(732) 577-4031




COPY TO:

James D. Bogar, Attorney at Law

One West Main Street

Shiremanstown, Pennsylvania 17011

Attention:

James Bogar

Telephone:

(717) 737-8761

Facsimile:

(717) 737-2086




IF TO SELLER:

American Residential Communities LLC

℅ Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

Allen Samuel

Telephone:

(312) 242-1545

Facsimile:

(312) 575-0162




COPY TO:

Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

Orrin S. Shifrin

Telephone:

(312) 242-1520

Facsimile:

(312) 575-0162




COPY TO:

Locke Lord LLP

111 South Wacker Drive

Chicago, Illinois 60606

Attention:

Samuel B. Stempel

Telephone:

(312) 443-1769

Facsimile:

(312) 896-6619




13.10

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which counterparts taken together shall
constitute one and the same agreement.

13.11

No Recordation.  Seller and Buyer each agrees that neither this Agreement nor
any memorandum or notice hereof shall be recorded, and Buyer agrees (a) not to
file any notice of pendency or other instrument (other than a judgment) against
the Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all Losses incurred by Seller by reason of the filing by Buyer of
such notice of pendency or other instrument.





- 23-







--------------------------------------------------------------------------------










13.12

Additional Agreements; Further Assurances.  Subject to the terms and conditions
herein provided, each of the parties hereto shall execute and deliver such
documents as the other party shall reasonably request in order to consummate and
make effective the Transaction; provided, however, that the execution and
delivery of such documents by such party shall not result in any additional
liability or cost to such party.

13.13

Construction.  The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.

13.14

Business Day.  As used herein, the term “business day” shall mean any day other
than a Saturday, Sunday, or any federal holiday or holiday in the State of
Colorado or the State of Tennessee.  If any period expires on a day which is not
a business day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a business day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding business day.

13.15

Maximum Aggregate Liability.  Prior to Closing, the liabilities of the parties
shall be governed by Section 8.3.3, Section 8.3.5 and Article 10 hereof, as
applicable.  Once Closing has occurred, notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction or the
Property, under this Agreement and under any and all documents executed pursuant
hereto or in connection herewith (including, without limitation, in connection
with the breach of any of Seller’s Warranties or any other representations or
covenants under this Agreement made by Seller for which a claim is timely made
by Buyer) shall not exceed One Million and No/100 Dollars ($1,000,000.00) in
actual damages suffered by Buyer arising directly as a result of such breach by
Seller, the parties agreeing that Seller shall have no liability whatsoever for
matters waived by Buyer pursuant to Section 8.3.6 hereof or for consequential or
punitive damages, and no claim may be made by Buyer unless Buyer’s damages are
reasonably estimated to aggregate more than the Materiality Threshold.  The
provisions of this Section shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement; provided that any claim by Buyer
against Seller as described in this Section 13.15 must be made by notice to
Seller given prior to the expiration of the Claims Survival Period.

13.16

JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE
TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF LANCASTER, COMMONWEALTH OF
PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY.

13.17

WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE TRANSACTION, THIS





- 24-







--------------------------------------------------------------------------------










AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER.

13.18

Facsimile Signatures.  Signatures to this Agreement transmitted by telecopy or
electronic mail shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver an execution original of this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied or email signature and
shall accept the telecopied or email signature of the other party to this
Agreement.

13.19

Attorneys’ Fees.  Should either party employ attorneys to enforce any of the
provisions hereof, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges and expenses,
including attorneys’ fees and expenses and court costs, expended or incurred in
connection therewith.

13.20

Time.  Time is of the essence in the performance of each and every term,
condition and covenant contained in this Agreement.

13.21

Waiver of Tender.  Formal tender of an executed deed and the purchase money each
is hereby waived.

[SIGNATURE PAGE FOLLOWS]





- 25-







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

 

 

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:

/s/Orrin Shifrin

Orrin Shifrin, Secretary




ARCML06 LLC, a Delaware limited liability company




By:

/s/Orrin Shifrin

Orrin Shifrin, Secretary

 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation

By:  /s/Eugene W. Landy

Eugene W. Landy, Chairman of the Board

















--------------------------------------------------------------------------------










AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 12 and Section 13.2.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY







By:   /s/  Brian M. Serikaku

Name: Brian M. Serikaku

Title:  Escrow Officer

Date:

March 12, 2012




















--------------------------------------------------------------------------------










Schedule 1

Index of Defined Terms




Term

Reference

21st

5.8

21st Agreements

5.8

Access Agreement

Schedule 2

Additional Homes

Schedule 5.9

Affected Contract

Schedule 1

Agent

13.2

Agreement

Introductory Paragraph

Assignment of Intangible Property

6.3(d)

Assignment of Leases

6.3(c)

Assumption Notice

5.8

Bill of Sale

6.3(b)

business day

13.14

Buyer

Introductory Paragraph

Buyer’s Representatives

Schedule 2

Claims Survival Period

8.3.6

Closing

Schedule 2

Closing Date

Schedule 2

Code

Schedule 2

Community

Schedule 2

Confidentiality Agreement

Schedule 2

Contracts

Schedule 2

Cut-Off Time

Article 5

Dealer Agreement

5.8

Deed

6.3(a)

Deemed to Know

Schedule 2

Deposit

2.1

Designated Representatives

Schedule 2

Documents

Schedule 2

Due Diligence

Schedule 2

Due Diligence Period

Schedule 2

Election Notice

11.2

Escrow Agent

Schedule 2

Escrow Deposits

Article 12

Homes

Schedule 2

Laws

Schedule 2

Leases

Schedule 2

Loan Purchase Agreement

5.8

Losses

9.1.1

Materiality Threshold

Schedule 2

Non-Material Casualty

11.2

Notes

Schedule 2

Oil, Gas and Mineral Rights

Schedule 2

Other Exceptions

3.1.1

Other Property Rights

Schedule 2

Owner’s Title Policy

3.2

Permitted Exceptions

Schedule 2

Person

Schedule 2

Personal Property

Schedule 2

Proceedings

13.16

Property

Schedule 2

Property Documents

Schedule 2

Purchase Price

Article 2

Real Property

Schedule 2

Realization Costs

11.2

Recourse Notes

5.8

Release

9.3.2

Reporting Person

13.2.1

Reporting Requirements

13.2

Repossession Purchase Obligation

5.8

Repurchase Obligation Agreement

5.8

Required Clearance Exceptions

3.1.1

Revenues

5.1.1

Seller

Introductory Paragraph

Seller Affiliates

Schedule 2

Seller Cure Limit

Schedule 2

Seller Parties

Schedule 2

Seller’s Knowledge

8.3.2

Seller’s Warranties

Schedule 2

significant portion

11.1.1

Survey

Schedule 2

Tax Year

Schedule 2

Title Commitment

Schedule 2

Title Company

Schedule 2

Title Documents

Schedule 2

Title Objections

3.1.1

Transaction

Schedule 2

Written Notice

8.3.2








Schedule 1-2







--------------------------------------------------------------------------------










Schedule 2

Defined Terms

As used herein, the following terms shall have the following meanings:

“Access Agreement” shall mean that certain agreement between Seller and Buyer
attached hereto as Exhibit L and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

“Buyer’s Representatives” shall mean Buyer, its partners and members, and any
officers, directors, shareholders, employees, agents, representatives and
attorneys of Buyer, its partners or members.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean August 1, 2012, or such earlier date on which Seller
and Buyer may mutually agree for closing of the Transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Community” shall mean a manufactured home community included in the Property
that is separately legally described in Exhibit A.

“Confidentiality Agreement” shall mean that certain agreement executed by Buyer
attached hereto as Exhibit K and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

“Contracts” shall mean all service, supply, maintenance and utility agreements,
all equipment leases, and all other contracts, subcontracts and agreements
relating exclusively to the Real Property and the Personal Property, all as
described in the list to be provided to Buyer pursuant to Section 9.2.8(ii), and
any additional contracts, subcontracts and agreements entered into in accordance
with the terms of Section 9.2.1 hereof.

“Deemed to Know” (or words of similar import, whether or not such words may be
capitalized) shall have the following meaning:    (a) Buyer shall be “Deemed to
Know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents (including without
limitation the documents and materials made available to Buyer on the website at
http://eaglepro.firstam.com), or any studies, tests, reports, or analyses
prepared by or for or otherwise obtained by Buyer or Buyer’s Representatives in
connection with the Property; and (b) Buyer shall be “Deemed to Know” that a
representation or warranty of Seller is untrue, inaccurate or incorrect to the
extent that this Agreement, the Documents, or any studies, tests, reports or
analyses prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with the Property contains information which is
inconsistent with such representation or warranty.

“Designated Representatives” shall mean David Deitz and Matthew Getty.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents and the Property Documents.





Schedule 2-1







--------------------------------------------------------------------------------










“Due Diligence” shall mean examinations, inspections, tests, studies, analyses,
appraisals, evaluations and/or investigations with respect to the Property, the
Documents, and other information and documents regarding the Property,
including, without limitation, examination and review of title matters,
applicable land use and zoning Laws and other Laws applicable to the Property,
the physical condition of the Property, and the economic status of the Property.

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring on May 18, 2012.

“Escrow Agent” shall mean First American Title Insurance Company, whose mailing
address is 550 South Hope Street, Suite 1950, Los Angeles, CA 90071, Attention:
 Gloria Neri Phone: (213) 271-1751, in its capacity as escrow agent.

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean, collectively, all leases with tenants of the Real Property.

“Materiality Threshold” shall mean two hundred thousand and no/100 dollars
($200,000.00).

“Notes” shall mean the retail installment contracts, promissory notes and/or
other instruments held by Seller or Seller Affiliates in connection with the
financing by Seller or Seller Affiliates of certain manufactured homes at the
Communities, all as set forth on Exhibit Q.

“Oil, Gas and Mineral Rights” shall mean all of seller’s right, title and
interest in and to all of the oil, gas and other minerals in, on or under and
that may be produced from the Real Property.

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following, if any, if and to the extent the same are assignable by
Seller without any expense or other liability to Seller:  (a) to the extent that
the same are in effect as of the Closing Date, any licenses, permits and other
written authorizations necessary for the use, operation or ownership of the Real
Property, and (b) those guaranties and warranties in effect with respect to any
portion of the Property as of the Closing Date.  Except as expressly set forth
herein, Seller’s right to (i) the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Properties LLC not related exclusively to the Property,
(ii) any and all websites and domain names maintained by Seller or Seller’s
property manager with respect to the Property, and (iii) any and all telephone
numbers maintained by Seller or Seller’s property manager and not used
exclusively in connection with the operation of the Property are all expressly
excluded from the sale contemplated hereby.

“Permitted Exceptions” shall mean and include all of the following:
 (a) applicable zoning and building ordinances and land use regulations,
(b) unless Buyer timely objects to any thereof as provided in Section 3.1.1
hereof (i) the Title Documents and any title exception reflected on the owner’s
title insurance policies issued to Seller (copies of which are attached hereto
as Exhibit V), (ii) such state of facts as disclosed in the Survey, and
(iii) any matters about which Buyer knows or is Deemed to Know prior to the
expiration of the Due Diligence Period, (c) such state of facts as would be
disclosed by a physical inspection of the Property, (d) the lien of taxes and
assessments not yet due and payable, (e) any exceptions to title caused by
Buyer, its agents, representatives or employees, (f) such other exceptions to
title as the Title Company shall commit to insure over, without any additional
cost to Buyer, whether such insurance is made available in consideration of
payment, bonding, indemnity by Seller or otherwise, (g) the rights of the
tenants under the Leases, and (h) any matters deemed to constitute additional
Permitted Exceptions pursuant to Section 3.1.1 hereof.





Schedule 2-2







--------------------------------------------------------------------------------










“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller (excluding any computer software or programs which either
(i) are licensed to Seller or Seller’s property manager, or (ii) Seller or
Seller’s property manager deem proprietary), located on the Real Property and
used exclusively in the ownership, operation and maintenance of the Real
Property as listed on the schedule of personal property to be delivered by
Seller to Buyer pursuant to Section 9.2.8(i), (b) all non-confidential books,
records and files maintained by Seller’s property manager at the Property
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, and attorney-client privileged documents) relating
exclusively to the Property, (c) the Notes (and, to the extent that they are to
be transferred to Buyer pursuant to and in accordance with Section 5.8 of this
Agreement, the Recourse Notes), and (d) the manufactured homes listed on Exhibit
P attached hereto and incorporated herein by reference (the “Homes”).  For
clarity and without limiting the foregoing, Personal Property shall include the
Homes only and no other manufactured homes located at the Community or
otherwise.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases, (d) if and to the
extent assignable by Seller without any expense to Seller, the Contracts, and
(e) the Other Property Rights.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute or
otherwise create any portion of the Property.

“Real Property” shall mean, collectively, those certain parcels of real estate
legally described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings (except for buildings constituting
Homes), improvements and fixtures located thereon and owned by Seller as of the
Closing Date and all rights, privileges and appurtenances pertaining thereto
including all right, title and interest of Seller in and to all rights-of-way,
open or proposed streets, alleys, easements, and strips or gores of land
adjacent thereto, including any Oil, Gas and Mineral Rights.

“Recourse Notes” shall mean the retail installment contracts, promissory notes
and/or other instruments held by 21st in connection with the financing of
certain manufactured homes at the Communities, all as set forth on Exhibit R.

“Seller Affiliates” shall include ARC Dealership, Inc., a Delaware corporation,
ARC Dealership LLC, a Delaware limited liability company, ARC Housing LLC, a
Delaware limited liability company, and ARC Housing TX, L.P., a Delaware limited
partnership.

“Seller Cure Limit” shall mean the sum of $350,000 which sum shall be the
aggregate amount available to cure breaches of Seller’s Warranties as provided
in Section 8.3.5 and Section 9.2.5(a) hereof.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) its consultants; (d) Seller’s property manager; (e) any direct or
indirect equity owner, officer, director, employee, or agent of Seller, Seller’s
partners, or Seller’s partners’ partners, Seller’s broker or Seller’s property
manager or counsel to any of the foregoing; (f) any other entity or individual
affiliated or related in any way to any of the foregoing; and (g) the Designated
Representatives.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 8.2 hereof and in any documents executed by Seller for the
benefit of Buyer in connection with Closing.





Schedule 2-3







--------------------------------------------------------------------------------










“Survey” shall mean, collectively, the surveys listed and described on Exhibit I
attached hereto and incorporated herein by this reference, including any update
thereof obtained by Buyer.

“Tax Year” shall mean the real estate assessment year or school tax year, as the
case may be, for the county in which the Community is located.

“Title Commitment” shall mean, collectively, the commitments to issue an Owner’s
Policy of Title Insurance with respect to the Real Property, copies of which are
to be delivered to Buyer by the Title Company pursuant to Section 3.1.1 hereof.

“Title Company” shall mean First American Title Insurance Company.

“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.

“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.





Schedule 2-4







--------------------------------------------------------------------------------










Schedule 3

Community Name, Seller and FEIN No.







Community Name

 

Community Seller & Entity Type

FEIN No.

Carsons, Chambersburg, Pennsylvania

Chambersburg I and II, Chambersburg, Pennsylvania

Green Acres, Chambersburg, Pennsylvania

Collingwood, Horseheads, New York

Chelsea, Sayre, Pennsylvania

Crestview, Sayre, Pennsylvania

Monroe Valley, Jonestown, Pennsylvania

Frieden Manner, Schuylkill Haven, Pennsylvania

Valley View – Ephrata, Ephrata, Pennsylvania

Valley View – Ephrata II, Ephrata, Pennsylvania

Mountain Top, Narvon, Pennsylvania

 

ARCPA Properties LLC

20-1069069

Collingwood

 

ARCML06 LLC, a Delaware limited liability company

36-4589235











Schedule 3-1







--------------------------------------------------------------------------------










EXHIBIT A

LEGAL DESCRIPTIONS

[See Attached]








A-1







--------------------------------------------------------------------------------










EXHIBIT B

INTENTIONALLY OMITTED








B - 1







--------------------------------------------------------------------------------










EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

[WILL NEED TO REVISE FOR NY COMMUNITIES]

Prepared by:







Record and return to:







Tax Parcel Number:




THIS INDENTURE is executed the _____ day of

 in the year

, and effective as of the _____ day of        in the year     , between       ,
a        (hereinafter called the “Grantor”), of the one part, and       , a
       (hereinafter called the “Grantee”), of the other part.

WITNESSETH, that the Grantor, for and in consideration of the sum of

 ($

  ), lawful money of the United States of America, unto it well and truly paid
by the Grantee, at or before the sealing and delivery hereof, the receipt
whereof is hereby acknowledged, has granted, bargained and sold, aliened,
enfeoffed, released and confirmed, and by these presents does grant, bargain and
sell, alien, enfeoff, release and confirm unto the Grantee, its successors and
assigns, the premises described as follows:

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
located thereon, situate in the Township of     , County of     , Commonwealth
of Pennsylvania, as more particularly described on Exhibit “A” attached hereto
(the “Real Property”).

BEING the same premises which

, by Deed dated

, and recorded in the Office of the Recorder of Deeds of      County,
Pennsylvania on    , in Deed Book Volume  , Page     , granted and conveyed unto
the Grantor, in fee.

UNDER AND SUBJECT to all covenants, conditions, restrictions, and other matters
listed on Exhibit B attached hereto and incorporated herein by this reference
(the “Permitted Exceptions”).

TOGETHER with all and singular the buildings, improvements, ways, streets,
alleys, driveways, passages, waters, water-courses, rights, liberties,
privileges, hereditaments and appurtenances, whatsoever unto the hereby granted
premises belonging, or in any wise appertaining, and the reversions and
remainders, rents, issues and profits thereof; and all the estate, right, title,
interest, property, claim and demand whatsoever of it, the Grantor, as well at
law as in equity, or otherwise howsoever, of, in, and to the same and every part
thereof.

TO HAVE AND TO HOLD the said lot or piece of ground above described together
with the buildings and improvements thereon erected, hereditaments and premises
hereby granted, or mentioned and intended so to be, with the appurtenances, unto
the Grantee, its successors and assigns, to and for the only proper use and
behalf of the Grantee, its successors and assigns forever.





C-1







--------------------------------------------------------------------------------










UNDER AND SUBJECT as aforesaid.

AND the Grantor, for itself and its successors, does covenant, grant and agree,
to and with the Grantee, its successors and assigns, by these presents, that it,
the Grantor and its successors, all and singular the buildings, hereditaments
and premises hereby granted or mentioned and intended so to be, with the
appurtenances, unto the Grantee, its successors and assigns against it, the
Grantor and its successors, and against all and every person and persons
whomsoever lawfully claiming or to claim the same or any part thereof, by, from
or under it, them or any of them, shall and will, UNDER AND SUBJECT as
aforesaid, WARRANT and forever DEFEND.

NOTICE -- THIS DOCUMENT DOES NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE
TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR
REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL HAVE THE COMPLETE LEGAL
RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO
THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH
LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY
LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY
THIS INSTRUMENT.  [This notice is set forth in the manner provided in Section 1
of the Act of July 17, 1957, P. L. 984, as amended.]

IN WITNESS WHEREOF, the Grantor has caused this Indenture to be executed under
seal, on the day and year first above written.

 

GRANTOR:

, a

By:

Name:


Title:




The address of the above-named Grantee is:













On behalf of Grantee

 











C-2







--------------------------------------------------------------------------------










ARTICLE 1

STATE OF _____________

)

) SS.

COUNTY OF _________

)

I, _________________________, a Notary Public in and for said County in the
State aforesaid, do hereby certify that ___________________, the
_______________________ of         , a(n)       , personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
such instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, and in the capacity set forth therein.

GIVEN under my hand and notarial seal this_______ day of ____________, 20__.




Notary Public




My Commission expires:   _______________________











C-3







--------------------------------------------------------------------------------













STATE OF _____________ _

)

COUNTY OF _________ ___

)

Before me, a Notary Public in and for said State and County, duly commissioned
and qualified, personally appeared ______________________________, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged ____self to be the
____________________ of ___________________________________, a
_________________________, the within named bargainor, and that ___ executed the
foregoing instrument for the purposes therein contained, by signing the name of
the _______________, by himself as such ______________________.

Witness my hand , at office, this _____ day of _________ ____________, 20__ _ .

____________________________________

Notary Public

My Commission E xpires : ___________________





C-4







--------------------------------------------------------------------------------










EXHIBIT D

FORM OF BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”), is made as of the        day of
                         , 20    by and between _______________________________,
a ________________________ (“Seller”) and                          , a
                          (“Buyer”).

W I T N E S S E T H:

WHEREAS, by that certain Purchase and Sale Agreement (“Sale Agreement”) dated as
of                          , 20    , by and between Seller and Buyer, Seller
agreed to sell to Buyer certain real property, and the improvements located
thereon (“Real Property”) as more particularly described in Exhibit A attached
hereto and incorporated herein by this reference, together with all improvements
located thereon (“Real Property”); and

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, all of its right, title and
interest in and to (a) all tangible personal property owned by Seller (excluding
any computer software which either (i) is licensed to Seller or Seller’s
property manager, or (ii) Seller or Seller’s property manager deems
proprietary), located on the Real Property and used in the ownership, operation
and maintenance of the Real Property, including without limitation the items
described in Exhibit A attached hereto and (b) all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Real Property, internal analyses, marketing information regarding the marketing
of the Property for sale, submissions relating to Seller’s obtaining of
corporate authorization, attorney and accountant work product, and
attorney-client privileged documents), relating to the Real Property (herein
collectively called the “Personal Property”), to have and to hold, all and
singular, the Personal Property unto Buyer forever.

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller except as expressly set forth in the Sale Agreement
and the documents executed in connection therewith.

If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.





D-1







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

___________________________________________, a ______________________

By:    

Name:    

Title:    





D-2







--------------------------------------------------------------------------------










EXHIBIT E

FORM OF ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of the        day of
                         , 20    by and between
___________________________________________, a ______________________
(“Assignor”) and                          , a
                          (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                         , 20    , by and between Assignor and Assignee,
Assignor agreed to sell to Assignee certain real property, and the improvements
located thereon (“Property”) as more particularly described in the Sale
Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases from and after the date of such assignment, and that
Assignor and Assignee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment.  Assignor hereby assigns, sets over and transfers to Assignee all of
its right, title and interest in, to and under the leases (“Leases”) with the
tenants of the Property identified on Exhibit A attached hereto and incorporated
herein by this reference.

2.

Assumption.  Assignee hereby assumes all liabilities and obligations of Assignor
under the Leases arising or accruing after the date hereof.

3.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of ________________ and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.





E-1







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

___________________________________________, a ______________________

By:    

Name:    

Title:    

ASSIGNEE:

___________________________________________, a ______________________

By:    

Name:    

Title:    





E-2







--------------------------------------------------------------------------------










EXHIBIT F

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (“Assignment”), is made as of the
       day of                          , 20    by and between
___________________________________________, a ______________________
(“Assignor”) and                          , a
                          (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                        , 20    , by and between Assignor and Assignee, Assignor
agreed to sell to Assignee certain real property, and the improvements located
thereon (“Property”) as more particularly described in the Sale Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignee shall assume
all of the obligations of Assignor under such intangible property from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Contracts and Licenses and Permits.  Assignor hereby assigns, sets
over and transfers to Assignee all of its right, title and interest, if any, in,
to and under (if and to the extent assignable by Assignor without expense to
Assignor), (a) all service, supply, maintenance and utility agreements, all
equipment leases, and all other contracts, subcontracts and agreements relating
to the Real Property and the Personal Property, all of which are listed in
Exhibit A attached hereto and incorporated herein by this reference (herein
collectively called the “Contracts”), (b) to the extent that the same are in
effect as of the date hereof, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Property
(excluding Seller’s right to the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Communities LLC not related exclusively to the Property,
any and all websites maintained by Seller or Seller’s property manager with
respect to the Property and any and all telephone numbers maintained by Seller
or Seller’s property manager and not used exclusively in connection with the
operation of the Property) (herein collectively called the “Licenses and
Permits”) and (c) any and all warranties and guarantees relating to the Property
(“Warranties”).

2.

Assumption.  Assignee hereby assumes and takes responsibility for all damages,
losses, costs, claims, liabilities, expenses, demands, and obligations of any
kind or nature whatsoever attributable to the Contracts, the Licenses and
Permits and the Warranties arising or accruing after the date hereof.

3.

Covenants.  If and to the extent that any retail installment sale contracts for
homes being assigned under this Assignment are not “servicer released” as of the
date hereof, Assignor hereby covenants to use reasonable efforts to cause such
contracts to be servicer released within sixty (60) days after the date hereof
and, in any event, Assignor shall promptly upon receipt thereof remit to Buyer
any net revenue received by Assignor under such contracts attributable to the
period of time from and after the date hereof.

4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of





F-1







--------------------------------------------------------------------------------










____________________ and may not be modified or amended in any manner other than
by a written agreement signed by the party to be charged therewith.

5.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

6.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

___________________________________________, a ______________________

By:    

Name:    

Title:    

ASSIGNEE:

___________________________________________, a ______________________

By:    

Name:    

Title:    





F-2







--------------------------------------------------------------------------------










EXHIBIT G

FORM OF NOTICE TO TENANTS

Date

Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]

Ladies and Gentlemen:

You are hereby notified as follows:

1.

That as of the date hereof, _______________________ has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to                          (the “New Owner”).

2.

Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:

____________________________

____________________________

____________________________

____________________________

3.

Your security deposit, if any, has been transferred to the New Owner and as such
the New Owner shall be responsible for holding the same in accordance with the
terms of your lease.

Sincerely,

___________________________________________, a ______________________

By:    





G- 1







--------------------------------------------------------------------------------










EXHIBIT H

FORM OF FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S.  tax purposes (including Section 1445 of the Code), the owner
of a disregarded entity (which holds legal title to a U.S.  real property
interest under local law) will be the transferor of the property and not the
disregarded entity.  To inform the transferee that withholding of tax is not
required upon the disposition of a United States real property interest by
___________________________________________, a ______________________
(“Seller”), the undersigned hereby certifies the following on behalf of Seller:

1.

Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

2.

Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of
the Income Tax Regulations.

3.

Seller’s U.S.  employer tax identification number is __________; and

4.

Seller’s office address is ____________________________________________.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

The undersigned declares that she/he has examined this certification and to the
best of her/his knowledge and belief it is true, correct and complete, and
she/he further declares that she/he has authority to sign this document on
behalf of Seller.

Dated:                             , 20    .

___________________________________________, a ______________________

By:    

Name:    

Title:    





H-1







--------------------------------------------------------------------------------










STATE OF __________

§

§

COUNTY OF _________

§

This instrument was acknowledged before me on                          , 20    
by

, a

       of            a            on behalf of said company.

Notary Public, State of _____________

MY COMMISSION EXPIRES:

______________________





H-2







--------------------------------------------------------------------------------










EXHIBIT I

SURVEYS

Carsons MHC:  

That certain survey dated May 8, 2007, and last revised July 28, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:100.

Chambersburg I & II MHC:  

That certain survey dated May 8, 2007, and last revised July 27, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:101.

Chelsea MHC:

That certain survey dated June 19, 2007, and last revised July 27, 2007,
prepared by MKAssociates, Inc., identified as Job No. 1046-07-1264:102.

Collingwood MHC:

That certain survey dated June 11, 2007, and last revised July 31, 2007,
prepared by MKAssociates, Inc., identified as Job No. 1046-07-1264:090.

Crestview MHC:

That certain survey dated June 19, 2007, and last revised July 27, 2007,
prepared by MKAssociates, Inc., identified as Job No. 1046-07-1264:103.

Frieden Manor MHC:

That certain survey dated June 20, 2007, and last revised July 25, 2007,
prepared by MKAssociates, Inc., identified as Job No. 1046-07-1264:104.

Green Acres MHC:

That certain survey dated May 8, 2007, and last revised July 27, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:105.

Monroe Valley MHC:

That certain survey dated May 14, 2007, and last revised July 26, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:108.

Mountaintop MHC:

That certain survey dated may 23, 2007, and last revised July 30, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:110.





I - 1







--------------------------------------------------------------------------------










Valley View – Ephrata MHC:

That certain survey dated May 22, 2007, and last revised July 30, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:117.

Valley View – Ephrata II MHC:

That certain survey dated May 22, 2007, and last revised July 27, 2007, prepared
by MKAssociates, Inc., identified as Job No. 1046-07-1264:118.








I - 2







--------------------------------------------------------------------------------










EXHIBIT J

INTENTIONALLY OMITTED











J - 1







--------------------------------------------------------------------------------










EXHIBIT K

CONFIDENTIALITY AGREEMENT

[attached]





K - 1







--------------------------------------------------------------------------------










EXHIBIT L

ACCESS AGREEMENT

[attached]





L - 1







--------------------------------------------------------------------------------










EXHIBIT M

INTENTIONALLY OMITTED




















M - 1







--------------------------------------------------------------------------------










EXHIBIT N

FORM OF NOTICE TO VENDORS

Date

Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]

Reference is made to an agreement with respect to the furnishing by you of
certain services at the captioned property.

Effective this date, the new owner of the property is
___________________________.  You should direct all bills, notices and other
communications to                     .

Very truly yours,

SELLER

By:

Name:

Title:





N - 1







--------------------------------------------------------------------------------










EXHIBIT O

OTHER SECTION 5.2 PRORATIONS

None.





O - 1







--------------------------------------------------------------------------------










EXHIBIT P

HOMES

As of February 19, 2012




Community Name

Unit#

Serial Number

Manufacturer

Box Size

Model Year

CARSONS

059R

08-L-58089

Liberty

14 x 60

1987

CHAMBERSBURG I & II

018R

33110365j

Skyline

14 x 52

1997

CHAMBERSBURG I & II

029R

5K111252L

Skyline

14 x 60

1999

CHAMBERSBURG I & II

053R

12232430

Redman

14 x 76

1998

CHAMBERSBURG I & II

062R

PAFL422A53049HP13

Fleetwood

14 x 56

2005

CHELSEA

CH097R

PAFL422A52852-HP13

Fleetwood

14 x 76

2005

CHELSEA

CH175R

PAFL422A52869-HP13

Fleetwood

14 x 76

2004

CHELSEA

LL019R

12233284

Redman

16 x 68

1998

CHELSEA

LL039R

VAFL519A61833HP13

Fleetwood

14 x 56

2006

CHELSEA

ML038R

PAFL522A53401-HP13

Fleetwood

14 x 56

2005

CHELSEA

RL048R

PAFL422A53053-HP13

Fleetwood

14 x 56

2005

CHELSEA

TL014R

pafl522ab53671bh13

Fleetwood

24 x 44

2006

CHELSEA

TL031R

PAFL522AB53591BH13

Fleetwood

28 x 56

2006

COLLINGWOOD - NY

004R

08L64301

Liberty

16 x 76

1996

COLLINGWOOD - NY

042R

2N110211M

Skyline

14 x 56

2000

COLLINGWOOD - NY

072R

7C110439SAB

Skyline

26 x 52

2004

CRESTVIEW

CL164R

VAFL519A61838-HP13

Fleetwood

14 x 56

2006

CRESTVIEW

HL026R

PAFL422A52863-HP13

Fleetwood

14 x 66

2005

CRESTVIEW

HL031R

33110992G

Skyline

14 x 48

1994

CRESTVIEW

HL097R

VAFL519A61808HP13

Fleetwood

14 x 66

2006

CRESTVIEW

HL139R

VAFL519A61812-HP13

Fleetwood

14 x 66

2006

CRESTVIEW

HL194R

6A110256H

Skyline

14 x 70

1995

CRESTVIEW

HL260R

PAFL522A53502-HP13

Fleetwood

14 x 66

2006

CRESTVIEW

PL041R

VAFL519A61835-HP13

Fleetwood

14 x 56

2006

CRESTVIEW

PL069R

PAFL522A53423HP13

Fleetwood

14 x 66

2005

CRESTVIEW

PL117R

PAFL522A53519HP13

Fleetwood

14 x 56

2006

FRIEDEN

002BR

190661412055AB

Champion

28 x 44

2006

FRIEDEN

009CR

22110238V

Skyline

14 x 66

1985

FRIEDEN

011BR

K 138566

Skyline

14 x 66

1998

FRIEDEN

014CR

PAFL522AB53592BH13

Fleetwood

28 x 56

2006

FRIEDEN

019BR

PAFL422A53041HP13

Fleetwood

14 x 66

2005

FRIEDEN

022CR

PAFL522A53507-HP13

Fleetwood

14 x 66

2006

FRIEDEN

024BR

PAFL52253419HP13

Fleetwood

14 x 66

2005

FRIEDEN

026BR

PAFL522A53421HP13

Fleetwood

14 x 66

2005

FRIEDEN

031CR

50110697Z

Skyline

14 x 66

1990

FRIEDEN

034CR

6A110839G

Skyline

14 x 66

1994

FRIEDEN

035CR

C2100192MAB

Skyline

28 x 56

2000

FRIEDEN

036CR

PAFL422A53043-HP13

Fleetwood

14 x 66

2005

FRIEDEN

102SO

49110245N

Skyline

14 x 60

2002

FRIEDEN

206R

PAFL422A53044-HP13

Fleetwood

14 x 56

2005

FRIEDEN

211R

P1157

Not Applicable

12 x 60

1973

FRIEDEN

215R

122-000-H-A000827A

Redman

16 x 76

2012

FRIEDEN

216R

22110400T

Skyline

14 x 66

1984

FRIEDEN

230R

33110937E

Skyline

14 x 66

1992

FRIEDEN

235R

VAFL519A61813HP13

Fleetwood

14 x 66

2006

FRIEDEN

236R

`01101047M

Skyline

12 x 60

1979

FRIEDEN

239R

190661412064AB

Champion

28 x 44

2006

FRIEDEN

271R

GP34037

Pine View

14 x 70

1988

FRIEDEN

272R

PAFL522A53505HP13

Fleetwood

14 x 66

2006

FRIEDEN

296R

12233892

Redman

14 x 76

1999

FRIEDEN

299R

VAFL519A61818HP13

Fleetwood

14 x 66

2006

FRIEDEN

414R

6A110757H

Skyline

14 x 66

1995

FRIEDEN

417R

12231561

Redman

14 x 76

1997

FRIEDEN

418R

34110904H

Skyline

14 x 66

1995

MONROE VALLEY

04R

5H100172U

Skyline

14 x 66

2006

MOUNTAINTOP

05R

944601

Not Applicable

14 x 70

1994

MOUNTAINTOP

18R

LEW070317PAAB

Marlette

28 x 56

2007

VALLEY VIEW EPHRATA I

245R

122-000-H-A000824A

Redman

14 x 66

2012

VALLEY VIEW EPHRATA I

247R

122-000-H-A000822A

Redman

14 x 66

2012

VALLEY VIEW EPHRATA I

250R

CLM088363TN

CMH Mfg

16 x 66

2008

VALLEY VIEW EPHRATA I

261O

pafl522a53533hp13

Fleetwood

14 x 56

2006

VALLEY VIEW EPHRATA I

289R

122-000-H-A001034A

Redman

14 x 66

2012











P-2







--------------------------------------------------------------------------------










EXHIBIT Q

NOTES

As of February 1, 2011

None.








Q-1







--------------------------------------------------------------------------------










EXHIBIT R

RECOURSE NOTES

As of February 1, 2011

[psa002.gif] [psa002.gif]





R-1







--------------------------------------------------------------------------------










EXHIBIT S

ADDITIONAL HOMES

None.





S-1







--------------------------------------------------------------------------------










EXHIBIT T

INDEMNITY

BUYER’S INDEMNIFICATION

, a

 (“Buyer”), makes this Buyer’s Indemnification in favor of         , a Delaware
limited liability company and its affiliates and related parties (collectively,
the “Seller Parties”).  For good and valuable consideration, Buyer hereby agrees
to protect, defend, release, indemnify and hold harmless the Seller Parties from
any Losses (defined below) imposed on, incurred by, or asserted against any of
the Seller Parties, directly or indirectly, arising out of or in connection with
the manufactured homes for which a certificate of title was not delivered to
Buyer at Closing (as such term is defined in the Purchase and Sale Agreement
dated as of     , 20   between Buyer and        (including those manufactured
homes listed on Schedule 1 attached hereto) and any incidents occurring in, on,
under or around such homes after the date of the Closing.  The term “Losses”
shall mean any claims, suits, liabilities, actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, and amounts paid in settlement of whatever kind including
attorneys’ fees and all other costs of defense.

, a

By:

Name:   

Title:     


Date:     

    , 20  





T-1







--------------------------------------------------------------------------------










SCHEDULE 1 TO EXHIBIT T

List of Homes





T-2







--------------------------------------------------------------------------------










EXHIBIT U

FORM OF ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS

THIS ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS (“Assignment”) is made as of the
       day of       , 20   by and among ENSPIRE FINANCE LLC, a Delaware limited
liability company, ARC DEALERSHIP LLC, a Delaware limited liability company, and
      , a Delaware limited liability company (“    ”) (each of the foregoing may
be individually referred to as an “Assignor”, and collectively as “Assignors”)
and       , a        (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                         , 200    , by and between

    , a        (“Seller”) and Assignee, Seller agreed to sell to Assignee
certain real property, and the improvements located thereon (the “Community”) as
more particularly described in the Sale Agreement; and

WHEREAS, certain residents of the Community may have delivered so-called
Supplemental Agreements or similar agreements (collectively, the “Supplemental
Agreements”) to one or more of the Assignors pursuant to which any such resident
agrees to pay certain liquidated damages to Assignor in the event such resident
does not maintain its home in the Community; and

WHEREAS, Assignor desires to assign its rights, title and interest under the
Supplemental Agreements for the Community.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Supplemental Agreements.  Each Assignor hereby assigns, sets over
and transfers to each Assignee all right, title and interest of each respective
Assignor in, to and under (if and to the extent assignable by Assignor without
expense to Assignor) the Supplemental Agreements.

2.

Assumption.  Each Assignee hereby assumes and takes responsibility for all
damages, losses, costs, claims, liabilities, expenses, demands, and obligations
of any kind or nature whatsoever attributable to the Supplemental Agreements
arising or accruing after the date hereof.

3.

Affiliate Agreements.  Notwithstanding anything to the contrary contained in the
Sale Agreement and any of the other documents entered into and/or delivered in
connection with the transaction referred to in the Sale Agreement, no right,
title or interest in any Affiliate Agreement has been assigned, sold or
transferred in any manner to any Assignee or affiliate thereof and each Assignee
agrees, on behalf of itself and any affiliate, that any purported assignment of
such right, title or interest shall be null, void and of no force and effect.
 For purposes hereof, an “Affiliate Agreement” shall include any agreement,
written or oral, between or among one or more of the Assignors and/or any direct
or indirect affiliates or related parties of any Assignor.

4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transactions referred to in the Sale Agreements
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of        





U-1







--------------------------------------------------------------------------------










and may not be modified or amended in any manner other than by a written
agreement signed by the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

ARC DEALERSHIP LLC, a Delaware limited liability company

By:

Name:

Title:







ENSPIRE FINANCE LLC, a Delaware limited liability company

By:

Name:

Title:







, a Delaware limited liability company

By:

Name:

Title:







ASSIGNEE:

, a

    

By:

Name:

Title:





U-2







--------------------------------------------------------------------------------










EXHIBIT V

TITLE POLICIES

[see attached]





V-1







--------------------------------------------------------------------------------










EXHIBIT W

INTENTIONALLY OMITTED








W-1







--------------------------------------------------------------------------------










EXHIBIT X

FORM OF REPURCHASE OBLIGATION AGREEMENT

This Repurchase Obligation Agreement (this "ROA"), dated

, 2012 (the "Effective Date"), is by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company ("ARCPA Properties"), ARCML06 LLC, a Delaware
limited liability company ("ARCML06"), ARC Dealership LLC, a Delaware limited
liability company ("Dealership"), Enspire Finance, LLC, a Delaware limited
liability company ("Enspire"), UMH PROPERTIES, INC., a Maryland corporation
("UMH"), and joined by 21st Mortgage Corporation, a Delaware corporation
("21st"), as to its acknowledgement of this ROA.

RECITALS

A.

ARCPA Properties and ARCML06 (collectively, "Seller") and UMH have entered into
that certain Purchase and Sale Agreement dated effective as of _________, 2012
(the "Purchase Agreement") pursuant to which Seller is selling to UMH, and UMH
is purchasing from Seller all of Seller’s right, title and interest in and to
the Property, as defined in the Purchase Agreement (the "Property"), which
Property is comprised of those certain manufactured home communities referenced
in Exhibit A attached hereto and incorporated herein by this reference, for and
in consideration and on the terms set forth in the Purchase Agreement.

B.

Pursuant to the Purchase Agreement, Seller has agreed to cause Dealership and/or
Enspire (collectively, together with any affiliates of Dealership and/or
Enspire, referred to herein as "ARC") to assign to Buyer and Buyer has agreed to
assume the obligations of ARC under the Manufactured Home Dealer Agreement
between Dealership and 21st dated January 12, 2010 (as may be amended from time
to time, the "MHDA") and the Loan Purchase Agreement between Enspire,
Dealership, ARC Real Estate, LLC and 21st dated September 24, 2010 (as may be
amended from time to time, the "LPA") with respect to the Recourse Notes (as
such term is defined in the Purchase Agreement) that are secured by liens on
certain manufactured homes (each a "Home") located at the Property
(collectively, the "Repurchase Obligation").

C.

UMH hereby agrees to assume the Repurchase Obligation of ARC with respect to the
Recourse Notes specifically referenced on Exhibit B attached hereto (the "PA/NY
Notes") and, accordingly, the PA/NY Notes will continue to be owned by 21st.

AGREEMENT

NOW, THEREFORE, this ROA is made in consideration of the respective
representations, warranties, covenants and agreements contained in the Purchase
Agreement and each of the parties to this ROA agrees as follows:

1.1

Assignment of Repurchase Obligation.  For the consideration as provided in the
Purchase Agreement, ARC hereby transfers, conveys and assigns to UMH, and UMH
hereby assumes and accepts from ARC, all of ARC’s right, title, interest and
obligation in and to the Repurchase Obligation in connection with the PA/NY
Notes.

1.2

Repurchase Obligation.  In connection with UMH's assumption of the Repurchase
Obligation under this ROA, UMH agrees to the following:

(a)

Reserves.  UMH agrees, as of the Closing Date (as defined in the Purchase
Agreement), to fund to a reserve with 21st an amount equal to 20% of the then
unpaid aggregate principal balance of the PA/NY Notes to secure the Repurchase
Obligation set forth herein.  Thereafter, on a quarterly basis (as of the





X-1







--------------------------------------------------------------------------------










end of each calendar quarter period), UMH and 21st shall perform a true-up of
the then unpaid aggregate principal balance of the PA/NY Notes and 21st shall
refund the applicable amount, if any, necessary to maintain 20% reserve ratio
set forth above.

(b)

MHDA.  UMH agrees, as of the Closing Date, that UMH assumes any and all
liability of ARC under Paragraph H and Paragraph I of the MHDA with respect to
any Contract (as defined in the MHDA) that is a PA/NY Note.

(c)

LPA.  UMH agrees, as of the Closing Date, that UMH assumes any and all liability
of ARC under Article 4, Article 6 and Article 10 of the LPA with respect to any
Contract (as defined in the LPA) that is a PA/NY Note.

(d)

Sale Without Recourse.  In the event UMH is required to repurchase any Home
associated with any PA/NY Note, UMH shall take all reasonable actions requested
by 21st for an orderly sale of the respective Home to UMH and any such sale and
transfer by 21st in connection with such a repurchase shall be without recourse
to, or representation or warranty from, 21st.

1.3

Dissociation.

As of the Effective Date, neither Seller nor ARC, nor any of their affiliates,
shall have any obligation to UMH with respect to the PA/NY Notes or to any party
with respect to the obligations set forth in Section 1.2 above and UMH agrees to
indemnify and defend ARC for any loss, cost, damages or claims suffered by or
made against ARC and arising out of the MHDA or the LPA with respect to any
PA/NY Note.

1.4

Future Cooperation.  Seller and UMH mutually agree to cooperate at all times
from and after the Effective Date with respect to any of the matters described
herein, and to execute such further documents as may be reasonably requested for
the purpose of giving effect to, evidencing or giving notice of, the
transactions evidence by this ROA.

1.5

Successors and Assigns.  This ROA shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

1.6

Modification and Waiver.  No supplement, modification, waiver or termination of
this ROA or any provisions hereof shall be binding unless executed in writing by
all parties hereto, including 21st.  No waiver of any of the provisions of this
ROA shall constitute a waiver of any other provision (whether or not similar),
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

1.7

Counterparts.  Any number of counterparts of this ROA may be executed.  Each
counterpart will be deemed to be an original instrument and all counterparts
taken together will constitute one agreement.

1.8

Governing Law.  This ROA shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws of that state.

1.9

Notices.  Any notice, demand or communication, including communication from
third parties, which either party desires or is required to give to the other
party in connection with this Agreement must be in writing and must be either
(i) delivered personally or (ii) overnight mail or overnight courier, addressed
to the parties, as follows, or to such other address as either party hereafter
specifies in accordance with this Section 1.9:











X-2







--------------------------------------------------------------------------------




















If to 21st:

21st Mortgage Corporation

 

620 Market St., Suite 100

 

Knoxville, TN  37902

 

Fax: 865.292.2100

 

Attention:  President

 

 

If to UMH:

UMH Properties, Inc.

 

Juniper Business Plaza

 

3499 Route 9 North, Suite 3C

 

Freehold, NJ 07728

 

Attention: Allison Nagelberg

 

 

If to Seller/

c/o American Residential Communities

Dealership/Enspire:

4643 South Ulster Street, Suite 400

 

Denver, CO 80237

 

Attn:  General Counsel

 

Attn:  Treasurer








1.10

Certain Interpretive Matters.  All pronouns used herein shall include the
neuter, masculine or feminine.  The headings contained in this ROA are provided
for convenience only and will not affect its construction or interpretation.  In
the event of a conflict between the terms and conditions of this ROA and the
terms and conditions of the Purchase Agreement, the terms and conditions of this
ROA shall govern.

[SIGNATURE PAGE FOLLOWS]





X-3







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Repurchase Obligation Agreement as of the Effective Date.

UMH:

UMH PROPERTIES, INC., a Maryland corporation

By:

Name:

Title:




ARCPA Properties:

ARCPA PROPERTIES LLC, a Delaware limited liability

By:

Name:

Title:







ARCML06:

ARCML06 LLC, a Delaware limited liability

By:

Name:

Title:







DEALERSHIP:

ARC DEALERSHIP LLC, a Delaware limited liability company

By:

ARC Management Services, LLC, its Manager

By:

Name:

Title:







ENSPIRE:

ENSPIRE FINANCE, LLC

By:

ARC Management Services LLC, its Manager

By:

Name:

Title:





X-4







--------------------------------------------------------------------------------










[signature page continued]

ACKNOWLEDGED AND AGREED:

21st Mortgage Corporation, a Delaware corporation

By:

Name:

Title:





X-5







--------------------------------------------------------------------------------










EXHIBIT A

PROPERTY




The following communities located in the State of Tennessee:

Carsons, Chambersburg, Pennsylvania
Chambersburg I and II, Chambersburg, Pennsylvania
Green Acres, Chambersburg, Pennsylvania
Collingwood, Horseheads, New York
Chelsea, Sayre, Pennsylvania
Crestview, Sayre, Pennsylvania
Monroe Valley, Jonestown, Pennsylvania
Frieden Manner, Schuylkill Haven, Pennsylvania
Valley View – Ephrata, Ephrata, Pennsylvania
Valley View – Ephrata II, Ephrata, Pennsylvania
Mountain Top, Narvon, Pennsylvania




[Each Community as legally described in the Purchase Agreement]





A-1










--------------------------------------------------------------------------------










EXHIBIT B

PA/NY NOTE














--------------------------------------------------------------------------------










ASSIGNMENT OF PURCHASE AND SALE AGREEMENT







THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT is made as of the 23rd day of
July, 2012 by and between UMH PROPERTIES, INC., a Maryland Corporation
(“Assignor”) and UMH PA CHAMBERSBURG, LLC, UMH PA ATHENS, LLC, UMH PA LANCASTER
COUNTY, LLC, UMH PA FRIEDEN MANOR, LLC, and UMH PA MONROE VALLEY, LLC,
Pennsylvania Limited Liability Companies, and UMH NY COLLINGWOOD, LLC, a New
York Limited Liability Company (“Assignees”).




WITNESSETH:

WHEREAS, Assignor has entered into a Purchase and Sale Agreement with  ARCPA
PROPERTIES, LLC, and ARCML06, LLC, Delaware Limited Liability Companies (“ARC”),
dated March 21, 2012;

AND, WHEREAS, Assignor desires to assign to Assignees, and Assignees desire to
accept from Assignor, Assignor’s rights, obligations, title and interest in and
to the agreement listed in Exhibit “A” (the “Assigned Agreement”) hereto as
provided herein upon the following terms and conditions.

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree and covenant as follows:

1.  Assignment by Assignor.  Assignor hereby irrevocably and unconditionally
assigns and transfers to Assignees all of Assignor’s right, title and interest
in, to and under, as provided hereinafter, the Assigned Agreement.

Assignor hereby represents and warrants that consent or approval from ARC or any
other party to any of the Assigned Agreement either has been granted or is not
necessary hereto.

Assignor hereby represents and warrants that the Assigned Agreement is in full
force and effect; that no event or default has occurred or been declared
thereunder; that all payments, if any, are current and paid in full; and that
there exists no grounds for declaration of default under the Assigned Agreement.














--------------------------------------------------------------------------------










2.  Acceptance and Assumption by Assignees.  Assignees hereby accept the
assignment of, and assumes and agrees to be bound by and to fully and timely
keep, perform and fulfill each and all terms, covenants, conditions and
obligations required to be observed, kept, performed and fulfilled by Assignor
under the Assigned Agreement from and after the date hereof, with the full force
and effect as of the Assignees had executed, and had been originally liable with
respect thereto.

3.  Indemnification of Assignees by Assignor.  Assignor shall indemnify, defend
and hold harmless from and against any and all loss, damage, cost or expense
(including reasonable attorney’s fees incurred by Assignees) arising out of or
resulting from any breach by Assignees of obligations under the Assigned
Agreement up to and including the date hereof.

4.  Indemnification of Assignor by Assignees.  Assignees shall indemnify, defend
and hold harmless from and against any and all loss, damage, cost or expense
(including reasonable attorney’s fees incurred by Assignor) arising out of or
resulting from any breach by Assignor of obligations under the Assigned
Agreement from and after the date hereof.

5.  Further Assurances.  Assignor shall execute and deliver, or cause to be
executed and delivered, or to do or make, or cause to be done or made, upon the
reasonable request of Assignees, any and all instruments, documents, acts or
things, for the purpose of more fully implementing and effecting the terms set
forth herein.

6.  Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns.













[signatures on immediately following page(s)]














--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Purchase
and Sale Agreement to be fully executed as of the date and year first above
written.




ASSIGNOR:




UMH PROPERTIES, INC., a Maryland Corporation










By:  /s/ Allison Nagelberg

Name: Allison Nagelberg

Title: General Counsel










ASSIGNEES:




UMH PA CHAMBERSBURG, LLC, a Pennsylvania Limited Liability Company







By:

UNITED MOBILE HOMES OF PENNSYLVANIA, INC., a Pennsylvania   Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer










UMH PA ATHENS, LLC, a Pennsylvania Limited Liability Company







By:

UNITED MOBILE HOMES OF PENNSYLVANIA, INC., a Pennsylvania   Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer




















--------------------------------------------------------------------------------










UMH PA LANCASTER COUNTY, LLC, a Pennsylvania Limited Liability Company







By:

UNITED MOBILE HOMES OF PENNSYLVANIA, INC., a Pennsylvania   Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer







UMH PA FRIEDEN MANOR, LLC, a Pennsylvania Limited Liability Company







By:

UNITED MOBILE HOMES OF PENNSYLVANIA,

INC., a Pennsylvania

Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer







UMH PA MONROE VALLEY, LLC, a Pennsylvania Limited Liability Company







By:

UNITED MOBILE HOMES OF PENNSYLVANIA,

 INC., a Pennsylvania

Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer

















--------------------------------------------------------------------------------













UMH NY COLLINGWOOD, LLC, a New York Limited Liability Company




By:

UNITED MOBILE HOMES OF NEW YORK, INC., a New York Business Corporation




/s/ Anna T. Chew

Name:

Anna T. Chew

Title:

Vice President and Chief Financial Officer














--------------------------------------------------------------------------------










EXHIBIT “A”







ASSIGNED AGREEMENT







Purchase and Sale Agreement dated March 21, 2012 – being by and between ARCPA
PROPETIES, LLC, a  Delaware limited liability company, ARCML06, LLC, a Delaware
limited liability company, and UMH PROPERTIES, INC., a Maryland corporation, as
amended by the Amendment and Purchase and Sale Agreement dated as of May 22,
2012, as further amended by that Second Amendment to Purchase and Sale Agreement
dated as of June 1, 2012, as further amended by that Third Amendment to Purchase
and Sale Agreement dated as of June 8, 2012, as further amended by that Fourth
Amendment to Purchase and Sale Agreement dated as of June 20, 2012, as further
amended by that Fifth Amendment to Purchase and Sale Agreement dated as of June
29, 2012, as further amended by that Sixth Amendment to Purchase and Sale
Agreement dated as of July 6, 2012, as further amended by the Seventh Amendment
to Purchase and Sale Agreement dated July 11, 2012, and as further amended by
the Eighth Amendment to Purchase and Sale Agreement dated July 16, 2012.





















